Exhibit 10.3

 

DATED 8 October 2014

 

BALTIC WASP LIMITED

(as Borrower)

 

- and -

 

ABN AMRO Capital USA LLC

and others

(as Lenders)

 

- and —

ABN AMRO Capital USA LLC

(as MLA)

 

- and -

 

ABN AMRO Capital USA LLC

(as Agent)

 

-and-

 

ABN AMRO Capital USA LLC

(as Security Agent)

 

-and-

 

ABN AMRO Bank N.V. Singapore Branch

(as Sinosure Agent)

 

-and-

 

ABN AMRO Bank N.V.

(as Swap Provider)

 

--------------------------------------------------------------------------------

 

US$16,800,000 SECURED

LOAN AGREEMENT

m.v. “BALTIC WASP”

 

--------------------------------------------------------------------------------

 

[g199051ko01i001.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

1

Definitions and Interpretation

2

 

 

 

2

The Loan and its Purpose

27

 

 

 

3

Conditions of Utilisation

28

 

 

 

4

Advance

29

 

 

 

5

Repayment

30

 

 

 

6

Prepayment

31

 

 

 

7

Interest

34

 

 

 

8

Indemnities

36

 

 

 

9

Fees

44

 

 

 

10

Security and Application of Moneys

46

 

 

 

11

Representations

54

 

 

 

12

Undertakings and Covenants

64

 

 

 

13

Events of Default

76

 

 

 

14

Assignment and Sub-Participation

82

 

 

 

15

The Agent, the Security Agent, the Sinosure Agent and the Lenders

84

 

 

 

16

Set-Off

98

 

 

 

17

Payments

99

 

 

 

18

Notices

100

 

 

 

19

Partial Invalidity

103

 

 

 

20

Remedies and Waivers

104

 

 

 

21

Miscellaneous

104

 

--------------------------------------------------------------------------------


 

22

Law and Jurisdiction

106

 

 

 

SCHEDULE 1

The Lenders and the Commitments

108

 

 

 

SCHEDULE 2

: Conditions Precedent and Subsequent

109

 

 

 

Part I: Conditions precedent

109

 

 

Part II: Conditions subsequent

115

 

 

 

SCHEDULE 3

: Form of Drawdown Notice

117

 

 

 

SCHEDULE 4

: Form of Transfer Certificate

118

 

 

 

SCHEDULE 5

: Form of Compliance Certificate

121

 

 

 

SCHEDULE 6

: Approved List of Shipbrokers

122

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

Dated:  8 October 2014

 

BETWEEN:

 

(1)                                 BALTIC WASP LIMITED a company incorporated
under the laws of the Marshall Islands whose registered address is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH
96960 (the “Borrower”); and

 

(2)                                 the banks listed in Schedule 1 (The Lenders
and the Commitments), each acting through its office at the address indicated
against its name in Schedule 1 (together the “Lenders” and each a “Lender”); and

 

(3)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as mandated lead arranger
(in that capacity, the “MLA”)

 

(4)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as facility agent (in that
capacity, the “Agent”); and

 

(5)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as security agent (in that
capacity, the “Security Agent”); and

 

(6)                                 ABN AMRO Bank N.V. Singapore Branch, acting
through its office at 10 Collyer Quay, #07-01 Ocean Financial Centre, Singapore
049315 as agent for Sinosure (in that capacity, the “Sinosure Agent”); and

 

(7)                                 ABN AMRO Bank N.V. acting through its office
at 100 Park Avenue, 24th Floor, NY 10017, USA as swap provider (in that
capacity, the “Swap Provider”).

 

WHEREAS:

 

(A)                               The Borrower has agreed to purchase the Vessel
from the Builder on the terms of the Building Contract and intends to register
the Vessel under an Approved Flag.

 

(B)                               Each of the Lenders has agreed to advance to
the Borrower its respective Commitment of an aggregate amount not exceeding the
Maximum Loan Amount which the Borrower will use to finance (i) part of the
Contract Price, and (ii) the Sinosure Insurance Premium.

 

1

--------------------------------------------------------------------------------


 

(C)                               Sinosure has agreed to provide a buyer’s
credit insurance policy covering up to ninety five per cent (95%) of the
political and commercial risks associated with the Loan.

 

IT IS AGREED as follows:

 

1                                         Definitions and Interpretation

 

1.1                               In this Agreement:

 

“Account Holder” means Nordea Bank Finland plc acting through its Cayman Islands
branch or any other bank or financial institution which at any time, with the
Agent’s prior written consent, holds the Earnings Account.

 

“Account Control Agreement” means the account control agreement among, the
Borrower, the Account Holder and the Security Agent, which is referred to in
Clause 10.1.5 (Security Documents).

 

“Account Charge” means the deed of charge or account pledge agreement (as
applicable) referred to in Clause 10.1.4 (Security Documents).

 

“Administration” has the meaning given to it in paragraph 1.1.3 of the ISM Code.

 

“Affiliate” means in relation to a company:

 

(a)                                  its Subsidiary;

 

(b)                                  its Holding Company; or

 

(c)                                   any other Subsidiary of that Holding
Company.

 

“Annex VI” means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997).

 

“Approved Flag” means the flag of the Republic of the Marshall Islands or any
other flag acceptable to the Agent at its absolute discretion.

 

“Approved Shipbrokers” means any firms of shipbrokers contained in the list set
out in Schedule 6 (Approved List of Shipbrokers), as such list shall be updated
or revised from time to time by the Agent in its discretion or any other firm of
shipbrokers, at the Agent’s discretion and “Approved Shipbroker” means any one
of them.

 

2

--------------------------------------------------------------------------------


 

“Assignment” means the deed of assignment referred to in Clause 10.1.2 (Security
Documents).

 

“Availability Termination Date” means the earlier of the Drawdown Date and 31
January 2015, or such later date as all the Lenders may in their discretion
agree.

 

“Break Costs” means all sums payable by the Borrower from time to time
under                                             Clause 8.3 (Break Costs).

 

“Break Gains” means all gains realised by a Lender as a result of its receiving
any prepayment of all or any part of the Loan (whether pursuant to Clause 6
(Prepayment) or otherwise) on a day other than the last day of an Interest
Period for the Loan or relevant part of the Loan, or any other payment under or
in relation to the Finance Documents on a day other than the due date for
payment of the sum in question, and includes (without limitation) any gains
realised in liquidating or re-employing deposits from third parties acquired to
effect or maintain all or any part of the Loan.

 

“Builder” means Yangfan Group Co., Ltd a company incorporated according to the
laws of the People’s Republic of China, with its registered office at 169
Lujiazhi Road, Shenjiamen, Putuo, Zhoushan City, Zhejiang Province, People’s
Republic of China.

 

“Building Contract” means the contract dated 13 November 2013 in respect of the
Vessel on the terms and subject to the conditions of which the Builder has
agreed to construct the Vessel for, and deliver it to, the Borrower.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, London, Beijing P.R. China and Singapore.

 

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the USA or any agency or instrumentality thereof (provided that
the full faith and credit of the USA is pledged in support thereof) having
maturities of not more than one year from the date of acquisition, (ii) time
deposits and certificates of deposit of any commercial bank having, or which is
the principal banking subsidiary of a bank holding company having capital,
surplus and undivided profits aggregating in excess of $200,000,000, with
maturities of not more than one year from the date of acquisition by such
Person, (iii) repurchase obligations with a term

 

3

--------------------------------------------------------------------------------


 

of not more than 90 days for underlying securities of the types described in
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the USA rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s and in each case maturing not more than one
year after the date of acquisition by such Person, and (v) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in (i) through (iv) above.

 

“Change of Control” means, in respect of the Guarantor (or in its capacity as
Pledgor), any time during which and for any reason:-

 

(a)                    the Guarantor fails to own, directly or indirectly, one
hundred per cent (100%) of the capital stock or other equity interests of the
Borrower; or

 

(b)                    there is a sale, lease or transfer of all or
substantially all of the Guarantor’s assets to any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act); or

 

(c)                     there is a liquidation or dissolution of the Guarantor;
or

 

(d)                    any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than one or more of the Permitted
Holders, become the owner, directly or indirectly, beneficially or of record, of
shares representing more than thirty per cent (30%) of the outstanding voting or
economic equity interests of the Guarantor; or

 

(e)                     there is a replacement of a majority of the directors on
the board of directors of the Guarantor over a two-year period from the
directors who constituted the board of directors of the Guarantor at the
beginning of such period and such replacement has not been approved by a vote of
at least a majority of the board of directors of the Guarantor then still in
office who either were members of such board of directors at the beginning of
such period or whose election as a member of such board of directors was
previously so approved; or

 

(f)                      there is a “change of control” or similar event
(however described) in any documentation related to any Financial Indebtedness
of the Guarantor or the Group or any member of the Group; or

 

4

--------------------------------------------------------------------------------


 

(g)                     the Guarantor’s common stock ceases to be traded on the
New York Stock Exchange or any other internationally recognised stock exchange;
or

 

(h)                    the Permitted Holders, collectively, are no longer the
owners, directly or indirectly, beneficially or of record, of shares
representing more than thirty per cent (30%) of the outstanding voting interests
of the Guarantor,

 

provided that any amalgamation, demerger, merger or corporate reconstruction of
the Guarantor or any subsidiary thereof or any transactions contemplated thereby
that are consummated with the consent of the Agent and Sinosure in accordance
with Clause 12.3.6 (Merger) shall not constitute a “Change of Control”.

 

“Charter” means any time charter or other contract of employment or pool
agreement, in relation to the Vessel which exceeds or is capable of exceeding
twenty four (24) months’ duration taking into account any extension options
entered or to be entered into by the Borrower (as owner) with a Charterer (as
charterer) on terms and subject to conditions acceptable to the Agent.

 

“Charterer” means any charterer that has entered or may enter into a Charter
with the Borrower in respect of the Vessel.

 

“Code” means the US Internal Revenue Code of 1986.

 

“Collateral Guarantee” means the guarantee and indemnity referred to in Clause
10.1.9 (Security Documents).

 

“Commitment” means, in relation to a Lender, the amount of the Loan which that
Lender agrees to advance to the Borrower as its several liability as indicated
against the name of that Lender in Schedule 1 (The Lenders and the Commitments)
and/or, where the context permits, the amount of the Loan advanced by that
Lender and remaining outstanding and “Commitments” means more than one of them.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate).

 

“Consolidated Net Worth” means the Net Worth of the Guarantor and its
Subsidiaries determined on a consolidated basis in accordance with GAAP after
appropriate deduction for any minority interest in Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

“Contract Price” means up to USD 28,000,000.

 

“Credit Support Document” means any document described as such in the Master
Agreement and, where the context permits, any other document referred to in any
Credit Support Document which has the effect of creating an Encumbrance in
favour of any of the Finance Parties.

 

“Credit Support Provider” means any person (other than the Borrower) described
as such in the Master Agreement.

 

“Currency of Account” means, in relation to any payment to be made to a Finance
Party under a Finance Document, the currency in which that payment is required
to be made by the terms of that Finance Document.

 

“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default.

 

“Delivery Date” means the date of actual delivery of the Vessel from the Builder
to the Borrower under the Building Contract, which shall be no later than 31
January 2015.

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the Loan
(or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the parties to this Agreement; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a party to this Agreement preventing that, or
any other, party to this Agreement:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

6

--------------------------------------------------------------------------------


 

(ii)                                  from communicating with other parties to
this Agreement in accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the party whose operations are disrupted.

 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorised or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the Signing Date (or any options or
warrants issued by such Person with respect to its capital stock), or set aside
any funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock of, or equity interests in, such Person
outstanding on or after the Signing Date (or any options or warrants issued by
such Person with respect to is capital stock or other equity interests). Without
limiting the foregoing, “Dividends” with respect to any Person shall also
include all payments made or required to be made by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting side of any funds for the foregoing purposes.

 

“DOC” means, in relation to the ISM Company, a valid Document of Compliance
issued for the ISM Company by the Administration under paragraph 13.2 of the ISM
Code.

 

“Dollars” and “$” and “USD” each means available and freely transferable and
convertible funds in lawful currency of the United States of America.

 

“Drawdown Date” means the date on which the Loan is advanced under Clause 4
(Advance).

 

“Drawdown Notice” means a notice substantially in the form set out in Schedule 3
(Form of Drawdown Notice).

 

7

--------------------------------------------------------------------------------


 

“Earnings” means (i) all hires, freights, pool income and other sums payable to
or for the account of the Borrower in respect of the Vessel including (without
limitation) all remuneration for salvage and towage services, demurrage and
detention moneys, contributions in general average, compensation in respect of
any requisition for hire, and damages and other payments (whether awarded by any
court or arbitral tribunal or by agreement or otherwise) for breach, termination
or variation of any contract for the operation, employment or use of the Vessel
and (ii) (to the extent not included in (i) above) all rights, title, interest
and benefits of any Charter.

 

“Earnings Account” means the bank account to be opened in the name of the
Borrower with the Account Holder and designated “Baltic Wasp Limited - Earnings
Account”.

 

“Encumbrance” means a mortgage, charge, assignment, pledge, lien, or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect.

 

“Environment” means all or any of the following media: air (including air within
buildings or other structures and whether below or above ground); land
(including buildings and any other structures or erections in, on or under it
and any soil and anything below the surface of the land); land covered with
water; and water (including sea, ground and surface water and any living
organism supported by such media).

 

“Environmental Approval” means any and all consents, authorisations, licences or
approvals of any Government Entity required under any Environmental Laws
applicable to the Vessel or any part thereof or to the operation of, or the
carriage of cargo and/or passengers on, or the provision of goods and/or
services of or from the Vessel or any part thereof.

 

“Environmental Claim” means any and all enforcements, clean ups, removals or
other regulatory actions or laws instituted or completed by any Government
Entity under or pursuant to any Environmental Laws or any Environmental Approval
together with the claims made by any third party relating to damage,
contribution, loss or injury resulting from any spill from the Vessel or any
part thereof.

 

8

--------------------------------------------------------------------------------


 

“Environmental Laws” means any or all applicable law (whether civil, criminal or
administrative), common law, statute, statutory instrument, treaty, convention,
regulation, directive, by-law, demand, decree, ordinance, injunction,
resolution, order, judgment, rule, permit, licence or restriction (in each case
having the force of law) and codes of practice or conduct, circulars and
guidance notes (in each case having legal or judicial import or effect), in each
case of any government, quasi-government, supranational, federal, state or local
government, statutory or regulatory body, court, agency or association in any
applicable jurisdiction relating to or concerning:

 

(a)                                 pollution or contamination of the
Environment, any ecological system or any living organisms which inhabit the
Environment or any ecological system;

 

(b)                                 the generation, manufacture, processing,
distribution, use (including abuse), treatment, storage, disposal, transport or
handling of hazardous materials; and

 

(c)                                  the emission, leak, release, spill or
discharge into the Environment of dust, fumes, gas, odours, smoke, steam,
effluvia, heat, light, radiation (of any kind), infection, electricity or any
hazardous materials and any matter or thing capable of constituting a nuisance
or an actionable tort or breach of statutory duty of any kind in respect of such
matters,

 

including, without limitation, the following laws of the United States of
America (each as amended): the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act, the Oil Pollution Act of 1990, the Resource Conservation and Recovery Act
and the Toxic Substances Control Act together, in each case, with the
regulations promulgated and the guidance issued pursuant thereto.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and any successor thereto.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with a Security Party would be deemed to be a “single employer”
within the meaning of Section 414(b), (c), (m) or (o) of the IRC.

 

“ERISA Funding Event” means (i) any failure by any Plan to satisfy the minimum
funding standards (for purposes of Section 412 of the IRC or Section 302 of

 

9

--------------------------------------------------------------------------------


 

ERISA), whether or not waived; (ii) the filing pursuant to Section 412 of the
IRC or Section 303 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iii)  the failure by any Security
Party or any Subsidiary or ERISA Affiliate to make any required contribution to
a Multiemployer Plan; (iv) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430(i) of the IRC);
(v) the incurrence by any Security Party or any Subsidiary or ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (vi) the receipt by any Security Party or any Subsidiary
or ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
any Security Party or any Subsidiary or ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Section 4245 of ERISA, in reorganization within the meaning of Section 4241 of
ERISA, or in endangered or critical status within the meaning of Section 432 of
the IRC or Section 305 of ERISA; and (vii) any “reportable event”, as defined in
Section 4043 of ERISA with respect to a Plan (other than an event for which the
30-day notice period to the PBGC is waived).

 

“ERISA Termination Event” means (i) the imposition of any lien under
Section 430(k) of the IRC or any other lien in favor of the PBGC or any Plan or
Multiemployer Plan on any asset of any Security Party or any Subsidiary or ERISA
Affiliate thereof in connection with any Plan or Multiemployer Plan; (ii) the
receipt by any Security Party or any Subsidiary or ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan under Section 4042 of ERISA; (iii)  the filing of a notice of
intent to terminate a Plan under Section 4041 of ERISA; (iv) the institution of
proceeding to terminate a Plan or a Multiemployer Plan; (v) the incurrence by
any Security Party or any Subsidiary or ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; or (vi) the occurrence of any other event or condition which might
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan.

 

10

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events or circumstances set out in Clause
13.1 (Events of Default).

 

“Exchange Act” means the Securities Exchange Act of 1934 of the USA.

 

“Facility Period” means the period beginning on the Signing Date and ending on
the date when the whole of the Indebtedness has been paid in full and the
Security Parties have ceased to be under any further actual or contingent
liability to the Finance Parties under or in connection with the Finance
Documents.

 

“Fair Market Value” means the market value of the Vessel or a Fleet Vessel (as
the case may be) calculated in accordance with Clause 10.14 (Fair Market Value
determination).

 

“FATCA” means:

 

(a)                                 sections 1471 to 1474 of the Code or any
associated regulations;

 

(b)                                 any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in (a); or

 

(c)                                  any agreement pursuant to the
implementation of any treaty, law or regulation referred to in (a) or (b)  with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(a)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 July 2014;

 

(b)                                 in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2017; or

 

11

--------------------------------------------------------------------------------


 

(c)                                  in relation to a “passthru payment”
described in section 1471(d)(7) of the Code not falling within (a) or (b), 1
January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the Signing Date.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Fee Letter” means any letter or letters dated on or about the Signing Date
between the Agent and the Borrower setting out any fees referred to in Clause 9
(Fees).

 

“Final Maturity Date” means the tenth (10th) anniversary of the Delivery Date,
and, in any event no later than 31 January 2025.

 

“Finance Documents” means this Agreement, the Master Agreement, the Security
Documents, any Fee Letter and any other document designated as such by the Agent
and the Borrower and “Finance Document” means any one of them.

 

“Finance Parties” means the Agent, the Security Agent, the MLA, the Swap
Provider, the Sinosure Agent and the Lenders and “Finance Party” means any one
of them.

 

“Financial Indebtedness” means any obligation for the payment or repayment of
money, whether present or future, actual or contingent, in respect of:

 

(a)                                 moneys borrowed;

 

(b)                                 any acceptance credit;

 

(c)                                  any bond, note, debenture, loan stock or
similar instrument;

 

(d)                                 any finance or capital lease;

 

(e)                                  receivables sold or discounted (other than
on a non-recourse basis);

 

(f)                                   deferred payments for assets or services;

 

12

--------------------------------------------------------------------------------


 

(g)                                  any derivative transaction protecting
against or benefiting from fluctuations in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);

 

(h)                                 any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(i)                                     any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution; and

 

(j)                                    the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (a) to
(i) above,

 

provided that the Financial Indebtedness shall not in any event include trade
payables and expenses accrued in the ordinary course of business.

 

“Fleet Market Value” means the aggregate Fair Market Value of the Fleet Vessels.

 

“Fleet Vessels” means any vessel (including the Vessel and the Other Vessel)
from time to time managed by the Guarantor, as they appear in the then most
recent financial statements delivered pursuant to Clauses 12.1.1 (Financial
statements) and 12.1.3 (Interim financial statements) and “Fleet Vessel” means
any one of them.

 

“Foreign Plan” means an employee benefit plan, program, policy, scheme or
arrangement that is not subject to U.S. law and is maintained or contributed to
by any Security Party or any Subsidiary or for which any Security Party or any
Subsidiary has or could have any liability.

 

“Foreign Termination Event” means the occurrence of an event with respect to the
funding or maintenance of a Foreign Plan, that could reasonably be expected to
result in a lien on, or seizure of, any property secured by a Security Document.

 

“Foreign Underfunding” means the excess, if any, of the accrued benefit
obligations of a Foreign Plan (based on those assumptions used to fund that
Foreign Plan or, if that Foreign Plan is unfunded, based on those assumptions
used for financial accounting statement purposes or, if accrued benefit
obligations are not calculated for financial accounting purposes, based on such
reasonable assumptions

 

13

--------------------------------------------------------------------------------


 

as may be approved by the Borrower’s independent auditors for these purposes)
over the assets of such Foreign Plan.

 

“GAAP” means generally accepted accounting principles in the USA.

 

“Government Entity” means and includes (whether having a distinct legal
personality or not) any national or local government authority, board,
commission, department, division, organ, instrumentality, court or agency and
any association, organisation or institution of which any of the foregoing is a
member or to whose jurisdiction any of the foregoing is subject or in whose
activities any of the foregoing is a participant.

 

“Guarantee” means the guarantee and indemnity referred to in Clause 10.1.3
(Security Documents).

 

“Guaranteed Indebtedness” means the obligations of the Borrower under and
pursuant to the Other Collateral Guarantee.

 

“Guarantor” means Baltic Trading Limited, a company incorporated under the laws
of the Republic of the Marshall Islands having its registered address at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH
96960.

 

“Guarantor’s Assignment” means the letters in relation to the Vessel’s
assignment of Insurances referred to in Clause 10.1.8 (Security Documents).

 

“Group” means the Guarantor and each of its Subsidiaries.

 

“Holding Company” means in relation to a company, a company in respect of which
the first named company is a Subsidiary.

 

“IAPPC” means a valid international air pollution prevention certificate for a
Vessel issued under Annex VI.

 

“Indebtedness” means the aggregate (without duplication) from time to time of:

 

(a)                                 the amount of the Loan outstanding; all
accrued and unpaid interest on the Loan; and all other sums of any nature
(together with all accrued and unpaid interest on any of those sums) payable to
any of the Finance Parties under all or any of the Finance Documents; and

 

14

--------------------------------------------------------------------------------


 

(b)                                 the Guaranteed Indebtedness.

 

“Insurances” means all policies and contracts of insurance (including all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with the
Vessel or her increased value or her Earnings and (where the context permits)
all benefits under such contracts and policies, including all claims of any
nature and returns of premium.

 

“Intellectual Property” means:

 

(a)                                 any patents, trade marks, service marks,
designs, business names, copyrights, design rights, moral rights, inventions,
confidential information, know-how and other intellectual property rights and
interests, whether registered or unregistered; and

 

(b)                                 the benefit of all applications and rights
to use such assets of a Security Party.

 

“Interest Payment Date” means each date for the payment of interest in
accordance with Clause 7.7 (Accrual and payment of interest).

 

“Interest Period” means each period for the determination and payment of
interest selected by the Borrower or agreed or selected by the Agent pursuant to
Clause 7.1 (Interest).

 

“IRC” means the United States Internal Revenue Code of 1986, as amended, and any
successor thereto.

 

“ISM Code” means the International Management Code for the Safe Operation of
Ships and for Pollution Prevention.

 

“ISM Company” means, at any given time, the company responsible for a Vessel’s
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code.

 

“ISPS Company” means, at any given time, the company responsible for a Vessel’s
compliance with the ISPS Code.

 

“ISSC” means a valid international ship security certificate for a Vessel issued
under the ISPS Code.

 

15

--------------------------------------------------------------------------------


 

“LIBOR” means:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for any
Interest Period) the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Agent at its request quoted by the Reference
Banks (or by two of them if one is unable to quote) to leading banks in the
London interbank market,

 

at 11.00 a.m. London time three (3) Business Days before the first day of the
relevant Interest Period for the offering of deposits in Dollars in an amount
comparable to the Loan (or any relevant part of the Loan) and for a period
comparable to the relevant Interest Period and, if any such rate is below zero,
LIBOR will be deemed to be zero.

 

“Leverage” means the aggregate Financial Indebtedness (including available but
undrawn working capital lines) of the Group divided by the Value Adjusted Total
Assets.

 

“Loan” means the aggregate amount advanced or to be advanced by the Lenders to
the Borrower under Clause 4 (Advance) or, where the context permits, the amount
advanced and for the time being outstanding.

 

“Loan Assignment” means the deed of assignment referred to in Clause 10.1.12
(Security Documents).

 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than sixty six and two thirds per cent (66 2/3%) of the aggregate of all the
Commitments.

 

“Management Agreement” means any agreement for the commercial and/or technical
management of the Vessel entered or to be entered into between the Borrower and
the Managers.

 

“Managers” means (a) Wallem Shipmanagement Limited of 12/F, Warwick House East,
Taikoo Place, 979 King’s Road, Quarry Bay, Hong Kong, (b) Genco Shipping &
Trading Limited, a company incorporated under the laws of the Marshall Islands
whose registered address is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands, MH 96960 with its principal place of business
at

 

16

--------------------------------------------------------------------------------


 

299 Park Avenue, 12th Floor, New York, New York 10171, USA (its chief executive
office), (c) Genco Ship Management L.L.C., a company incorporated under the laws
of Delaware whose registered office is at Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, DE 19808 with its chief at 299 Park
Avenue, 12th Floor, New York, New York 10171 and (d) Anglo-Eastern Ship
Management Limited, of 23rd Floor, 248 Queen’s Road East, Wanchai, Hong Kong or
such other commercial and/or technical managers of the Vessel nominated by the
Borrower as the Agent may approve, such approval not to be unreasonably
withheld.

 

“Managers’ Undertaking” means the letter of undertaking referred to in Clause
10.1.5 (Security Documents).

 

“Mandatory Cost” means the cost imputed to a Finance Party of compliance with
the mandatory liquid asset requirements and/or the banking supervision or other
costs imposed by national or international regulations.

 

“Margin” means two point five per cent (2.5%) per annum.

 

“Master Agreement” means any ISDA Master Agreement (or any other form of master
agreement relating to interest or currency exchange transactions) entered into
between the Swap Provider and the Borrower during the Facility Period, including
each Schedule to any Master Agreement and each Confirmation exchanged pursuant
to any Master Agreement.

 

“Master Agreement Benefits” means all benefits whatsoever of the Borrower under
or in connection with the Master Agreement including, without limitation, all
moneys payable to the Borrower under the Master Agreement and all claims for
damages in respect of any breach by the Swap Provider of the Master Agreement.

 

“Master Agreement Charge” means the deed of charge referred to in Clause 10.1.10
(Security Documents).

 

“Material Adverse Effect” means, in the opinion of the Agent, a material adverse
effect on:

 

(a)                                 the business, operations, property,
condition (financial or otherwise) or prospects of any member of the Group or
the Group as a whole; or

 

17

--------------------------------------------------------------------------------


 

(b)                                 the ability of any Security Party to perform
its obligations under any Finance Document; or

 

(c)                                  the validity or enforceability of, or the
effectiveness or ranking of any Encumbrance granted or intended to be granted
pursuant to any of, the Finance Documents or the rights or remedies of any
Finance Party under any of the Finance Documents.

 

“Maximum Loan Amount” means an amount not exceeding the lesser of (a) sixty
percent (60%) of the Contract Price and (b) sixteen million eight hundred
thousand Dollars ($16,800,000) and (c) thirty three million six hundred thousand
Dollars ($33,600,000) in aggregate with the Other Loan and (d) sixty per cent
(60%) of the charter-free Fair Market Value of the Vessel on the Delivery Date
determined on the Delivery Date on the basis of the valuation received by the
Agent under Clause 3.1 (Conditions precedent).

 

“Minimum Consolidated Net Worth” means an amount not less than (a) $232,796,091
plus (b) fifty per cent (50%) of the value of any subsequent primary equity
offerings of the Guarantor completed after 30 April 2013.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means the preferred or statutory (as the case may be) mortgage
referred to in Clause 10.1.1 (Security Documents).

 

“Multiemployer Plan” means, at any time, a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which any Security Party or any Subsidiary or
ERISA Affiliate has or could have any liability or obligation to contribute.

 

“Net Worth” means, as to any Person, the sum of its capital stock, capital in
excess of par or stated value of shares of its capital stock, retained earnings
and any other account which, in accordance with GAAP, constitutes stockholders’
equity, but excluding treasury stock.

 

“Original Financial Statements” means the audited consolidated financial
statements of the Guarantor for the financial year ended 31 December 2013.

 

18

--------------------------------------------------------------------------------


 

“Other Borrower” means Baltic Hornet Limited, a company incorporated under the
laws of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960.

 

“Other Collateral Guarantee” means a guarantee and indemnity signed on or about
the date hereof by the Borrower in relation to the Other Loan.

 

“Other Facility Agreement” means the loan agreement dated on or about the
Signing Date in respect of the Other Vessel and between the Other Borrower and
the Other Finance Parties, as amended, supplemented and varied from time to
time.

 

“Other Finance Documents” has the meaning given to the term “Finance Documents”
in the Other Facility Agreement.

 

“Other Finance Parties” has the meaning given to the term “Finance Parties” in
the Other Facility Agreement.

 

“Other Loan” means the amount of the “Loan”, as defined in the Other Facility
Agreement;

 

“Other Master Agreement” has the meaning given to the term “Master Agreement” in
the Other Facility Agreement.

 

“Other Security Documents” has the meaning given to the term “Security
Documents” in the Other Facility Agreement.

 

“Other Swap Provider” has the meaning given to the term “Swap Provider” in the
Other Facility Agreement.

 

“Other Vessel” means the ultramax bulk carrier and everything now or in the
future belonging to her on board and ashore, currently under construction by the
Builder with the Builder’s hull number BC64K-BT01 to be named “BALTIC HORNET”.

 

“Other Vessel Security Documents” means the Mortgage, the Assignment, the
Manager’s Undertaking and the Guarantor’s Assignment (as each such term is
defined in the Other Facility Agreement).

 

“PBGC” means the United States Pension Benefit Guarantee Corporation, or any
successor entity thereto.

 

19

--------------------------------------------------------------------------------


 

“Parties” means the parties to this Agreement and “Party” means any one of them.

 

“Permitted Encumbrance” means:

 

(a)                                 any Encumbrance created by the Security
Documents;

 

(b)                                 any liens for unpaid master’s and crew’s
wages in accordance with usual maritime practice;

 

(c)                                  any liens incurred in the ordinary course
of trading the Vessel: (i) in the case of liens other than bunkers, up to an
aggregate amount at any time not exceeding one hundred thousand Dollars
($100,000) which is discharged within fourteen (14) days following its
occurrence and (ii) in the case of bunkers for the Vessel which is discharged
within thirty (30) days following its occurrence;

 

(d)                                 any liens for salvage; and

 

(e)                                  any other Encumbrance which has the prior
written approval of the Agent.

 

“Permitted Holders” means (a) Mr. Peter Georgiopoulos (including his immediate
family members and trusts to which he or such family members hold a beneficial
interest, (b) any corporation or any other entity directly or indirectly
controlled by Mr. Peter Georgiopoulos and (c) Genco Shipping & Trading Limited,
a corporation organised and existing under the laws of the Republic of the
Marshall Islands.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the IRC or Section 302
of ERISA, and in respect to which any Security Party or any Subsidiary or ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledgor” means the Guarantor in its capacity as pledgor under the Shares
Pledge.

 

20

--------------------------------------------------------------------------------


 

“Proportionate Share” means, at any time, the proportion which a Lender’s
Commitment (whether or not advanced) then bears to the aggregate Commitments of
all the Lenders (whether or not advanced).

 

“Quarter Date” means 31 March, 30 June, 30 September and 31 December of each
calendar year.

 

“Reference Banks” means, in relation to LIBOR, the principal London offices of
ABN AMRO Bank N.V, or any other highly rated, in the opinion of the Agent, (by
Standard & Poor or any other reputable rating agency acceptable to the Agent)
bank or financial institution selected by the Agent.

 

“Relevant Documents” means the Finance Documents, the Building Contract, the
Charter, the Management Agreement and the Account Holder’s confirmation
specified in Part I of Schedule 2 (Conditions precedent).

 

“Repayment Date” means the date for payment of any Repayment Instalment in
accordance with Clause 5.1 (Repayment of Loan).

 

“Repayment Instalment” means any instalment of the Loan to be repaid by the
Borrower under Clause 5.1 (Repayment of Loan).

 

“Requisition Compensation” means all compensation or other money which may from
time to time be payable to the Borrower as a result of the Vessel being
requisitioned for title or in any other way compulsorily acquired (other than by
way of requisition for hire).

 

“Sanctioned Country” means any country subject to economic sanctions or trade
restrictions of the Netherlands, the United Nations, the European Union, the
United Kingdom, or the United States that broadly prohibit or restrict dealings
with such country (including, without limitation, Cuba, Iran, North Korea,
Sudan, and Syria).

 

“Sanctions Target” means any Person with whom dealings are restricted or
prohibited under the Sanctions Laws of the Netherlands, the United Nations, the
European Union, the United Kingdom, or the United States, including (a) any
Person identified in any list of sanctioned Persons maintained by: (i) the
Government of the Netherlands; (ii) any committee of the United Nations Security
Council; (iii) the European Union; ((iv) HM Treasury of the United Kingdom; or
(v) the United

 

21

--------------------------------------------------------------------------------


 

States Department of Treasury; (b) any Person located, organized, or resident
in, organized in, or a Governmental Entity or government instrumentality of, any
Sanctioned Country; and (c) any Person directly or indirectly 50% or more owned
by, otherwise controlled by, or acting for the benefit or on behalf of, a Person
described in (a) or (b).

 

“Sanctions Laws” means all laws concerning economic sanctions, including
embargoes, export restrictions, the ability to make or receive international
payments, the freezing or blocking of assets of targeted persons, the ability to
engage in transactions with specified persons or countries, or the ability to
take an ownership interest in assets of specified persons or located in a
specified country, including any laws threatening to impose economic sanctions
on any person for engaging in proscribed behaviour.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill
Companies, Inc. and its successors.

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters.  If
such page or the service ceases to be available, the Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders.

 

“Security Documents” means the Mortgage, the Assignment, the Guarantee, the
Collateral Guarantee, the Account Charge, the Account Control Agreement, the
Share Pledge, the Managers’ Undertaking, the Master Agreement Charge, the
Subordination Agreement, the Guarantor’s Assignment, the Loan Assignment, any
UCC financing statements or documents or similar import, the Other Security
Documents, any other Credit Support Documents or (where the context permits) any
one or more of them and any other agreement or document which may at any time be
executed by any person as security for the payment of all or any part of the
Indebtedness and “Security Document” means any one of them.

 

22

--------------------------------------------------------------------------------


 

“Security Parties” means the Borrower, the Other Borrower, the Guarantor, the
Pledgor, any other Credit Support Provider and any other person who may at any
time during the Facility Period be liable for, or provide security for, all or
any part of the Indebtedness but for the avoidance of doubt shall not include
any Manager or Charterer, and “Security Party” means any one of them.

 

“Shareholder Rights Agreement” shall mean the shareholder rights agreement
entered into as of 5 March 2010 by and between the Guarantor and Mellon Investor
Services L.L.C. (operating with the service name BNY Mellon Shareholder
Services), a New Jersey limited liability company, as rights agent, without
giving effect to any amendments, modifications or supplements thereto, without
the consent of the Agent (acting on the instructions of the Majority Lenders).

 

“Share Pledge” means the pledge of shares referred to in Clause 10.1.7 (Security
Documents).

 

“Signing Date” means the date of this Agreement.

 

“Sinosure” means China Export & Credit Insurance Corporation, a corporation
organised and existing under the laws of The People’s Republic of China and
having its principle place of business at 2 Fortune Times Building, No. 11
Fenghuiyuan, Xicheng District, Beijing 100032, The People’s Republic of China.

 

“Sinosure Insurance Premium” means the premium payable to Sinosure in respect of
the Sinosure Policy in accordance with Clause 9 (Fees).

 

“Sinosure Insurance Proceeds” means all sums payable by Sinosure to or for the
account of the Sinosure Agent on behalf of the Lenders under or in connection
with the Sinosure Policy.

 

“Sinosure Policy” means the buyer’s export credit insurance policy issued or to
be issued by Sinosure in respect of the Vessel and providing in the aggregate
political and commercial cover for ninety five per cent (95%) of the Loan
outstanding from time to time and accrued interest thereunder, in form and
substance satisfactory to the Lenders.

 

“SMC” means a valid safety management certificate issued for the Vessel by or on
behalf of the Administration under paragraph 13.7 of the ISM Code.

 

23

--------------------------------------------------------------------------------


 

“SMS” means a safety management system for the Vessel developed and implemented
in accordance with the ISM Code.

 

“Subordination Agreement” means the subordination agreement referred to in
Clause 10.1.11

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Total Assets” means the amount which is equal to the total assets of the
Guarantor as shown in the Guarantor’s applicable financial statements.

 

“Total Loss” means:

 

(a)                                 an actual, constructive, arranged, agreed or
compromised total loss of the Vessel; or

 

(b)                                 the requisition for title or compulsory
acquisition of the Vessel by any government or other competent authority (other
than by way of requisition for hire); or

 

(c)                                  the hijacking, theft, condemnation as
prize, confiscation, forfeiture or capture by a governmental authority of the
Vessel (not falling within (b) above), unless the Vessel is released and
returned to the possession of the Borrower within thirty (30) days after the
hijacking, theft, condemnation as prize, confiscation forfeiture, or capture by
a governmental authority, in question.

 

24

--------------------------------------------------------------------------------


 

“Transaction” means a transaction entered into between the Swap Provider and the
Borrower governed by the Master Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.

 

“Transfer Date” means, in relation to any Transfer Certificate, the later of:

 

(a)                                 the proposed Transfer Date specified in the
Transfer Certificate; and

 

(b)                                 the date on which the Agent executes the
Transfer Certificate.

 

“Trust Property” means:

 

(a)                                 all benefits derived by the Security Agent
from Clause 10 (Security and Application of Moneys); and

 

(b)                                 all benefits arising under (including,
without limitation, all proceeds of the enforcement of) each of the Security
Documents,

 

with the exception of any benefits arising solely for the benefit of the
Security Agent.

 

“UCC” means The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.

 

“USA” or “US” means the United States of America.

 

“US Tax Obligor” means:

 

(a)                                 a Security Party which is resident for tax
purposes in the US; or

 

(b)                                 a Security Party some or all of whose
payments under the Finance Documents are from sources within the US for US
federal income tax purposes.

 

“Value Adjusted Total Assets” means the Total Assets of the Guarantor adjusted
in each case for the difference of the book value of the Fleet Vessels (as
evidenced in the most recent financial statements delivered pursuant to Clause
12.1.1(Financial statements)) and the Fleet Market Value).

 

25

--------------------------------------------------------------------------------


 

“Vessel” means the ultramax bulk carrier and everything now or in the future
belonging to her on board and ashore, currently under construction by the
Builder with the Builder’s hull number BC64K-BT02 to be named “BALTIC WASP” on
the terms of the Building Contract.

 

“Withdrawal Liability(ies)” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.

 

1.2                               In this Agreement:

 

1.2.1                     words denoting the plural number include the singular
and vice versa;

 

1.2.2                     words denoting persons include corporations,
partnerships, associations of persons (whether incorporated or not) or
governmental or quasi-governmental bodies or authorities and vice versa;

 

1.2.3                     references to Recitals, Clauses and Schedules are
references to recitals, clauses and schedules to or of this Agreement;

 

1.2.4                     references to this Agreement include the Recitals and
the Schedules;

 

1.2.5                     the headings and contents page(s) are for the purpose
of reference only, have no legal or other significance, and shall be ignored in
the interpretation of this Agreement;

 

1.2.6                     references to any document (including, without
limitation, to all or any of the Relevant Documents) are, unless the context
otherwise requires, references to that document as amended, supplemented,
novated or replaced from time to time;

 

1.2.7                     references to “indebtedness” include any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

1.2.8                     references to statutes or provisions of statutes are
references to those statutes, or those provisions, as from time to time amended,
replaced or re-enacted;

 

26

--------------------------------------------------------------------------------


 

1.2.9                     a Default (other than an Event of Default) is
“continuing” if it has not been remedied or waived and an Event of Default is
“continuing” if it was not been waived;

 

1.2.10              references to any Finance Party include its successors,
transferees and assignees;

 

1.2.11              a time of day (unless otherwise specified) is a reference to
New York time; and

 

1.2.12              words and expressions defined in the Master Agreement,
unless the context otherwise requires, have the same meaning.

 

1.3                               Offer letter

 

This Agreement supersedes the terms and conditions contained in any
correspondence relating to the subject matter of this Agreement exchanged
between any Finance Party and the Borrower or their representatives prior to the
Signing Date.

 

2                                         The Loan and its Purpose

 

2.1                               Amount  Subject to the terms of this
Agreement, the Lenders agree to make available to the Borrower a term loan not
exceeding the Maximum Loan Amount.

 

2.2                               Finance Parties’ obligations  The obligations
of each Finance Party under the Finance Documents are several.  Failure by a
Finance Party to perform its obligations under the Finance Documents does not
affect the obligations of any other party to the Finance Documents.  No Finance
Party is responsible for the obligations of any other Finance Party under the
Finance Documents.

 

2.3                               Purpose  The Borrower shall apply the Loan for
the purposes referred to in Recital (B).

 

2.4                               Monitoring  No Finance Party is bound to
monitor or verify the application of any amount borrowed under this Agreement.

 

27

--------------------------------------------------------------------------------


 

3                                         Conditions of Utilisation

 

3.1                               Conditions precedent  The Borrower is not
entitled to have the Loan advanced unless the Agent has received all of the
documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent).

 

3.2                               Further conditions precedent  The Lenders will
only be obliged to advance the Loan if on the date of the Drawdown Notice and on
the proposed Drawdown Date:

 

3.2.1                     no Default is continuing or would result from the
advance of the Loan; and

 

3.2.2                     the representations made by the Borrower under Clause
11 (Representations) are true in all material respects; and

 

3.2.3                     there is, in the opinion of the Agent and the Sinosure
Agent, no material adverse change in the financial strength of the Borrower and
the Guarantor, nor material adverse global economic and political developments,
nor material adverse developments in the international money and capital markets
and which, in the opinion of the Lenders, might prejudice the successful and
timely performance of this Agreement.

 

3.3                               Loan Advance limit  The Lenders will only be
obliged to advance to the Borrower under this Agreement an amount that will not
be in excess of the Maximum Loan Amount.

 

3.4                               Conditions subsequent  The Borrower undertakes
to deliver or to cause to be delivered to the Agent on, or as soon as
practicable after, the Drawdown Date or as otherwise stated in Part II of
Schedule 2 (Conditions subsequent) the additional documents and other evidence
listed in Part II of Schedule 2 (Conditions subsequent).

 

3.5                               No waiver  If the Lenders in their sole
discretion agree to advance the Loan to the Borrower before all of the documents
and evidence required by Clause 3.1 (Conditions precedent) have been delivered
to or to the order of the Agent, the Borrower undertakes to deliver all
outstanding documents and evidence to or to the order of the Agent no later than
the date specified by the Agent (acting on the instructions of all the Lenders).

 

28

--------------------------------------------------------------------------------


 

The advance of the Loan under this Clause 3.5 shall not be taken as a waiver of
the Lenders’ right to require production of all the documents and evidence
required by Clause 3.1 (Conditions precedent).

 

3.6                               Form and content  All documents and evidence
delivered to the Agent under this Clause 3 shall:

 

3.6.1                     be in form and substance acceptable to the Agent; and

 

3.6.2                     if required by the Agent, be translated in English,
certified, notarised, legalised or attested in a manner acceptable to the Agent.

 

4                                         Advance

 

4.1                               Drawdown Request  The Borrower may request the
Loan to be advanced in one amount on any Business Day prior to the Availability
Termination Date by delivering to the Agent a duly completed Drawdown Notice not
more than ten (10) and not fewer than three (3) Business Days before the
proposed Drawdown Date.  Any such Drawdown Notice shall be signed by authorised
signatories of the Borrower and, once delivered, is irrevocable.

 

4.2                               Lenders’ participation  Subject to Clauses 2
(The Loan and its Purpose) and 3 (Conditions of Utilisation), the Agent shall
promptly notify each Lender of the receipt of the Drawdown Notice, following
which each Lender shall advance its Proportionate Share of the Loan to the
Borrower through the Agent on the Drawdown Date.  None of the Lenders shall be
under any obligation to advance all or any part of its Commitment in relation to
the Loan after the Availability Termination Date.  The availability of the Loan
shall be cancelled after the Drawdown Date to the extent that it is undrawn at
that time.

 

4.3                               Termination of Lenders’ obligations 
Notwithstanding anything contained in the Finance Documents, the obligations of
the Lenders to make or maintain the Loan shall terminate in the event that any
of the following events take place:

 

4.3.1                     the Sinosure Policy is cancelled, terminated,
rescinded, repudiated, suspended or otherwise ceases to remain in full force or
does not constitute legal, valid, binding and enforceable obligations of any
party thereto; or

 

29

--------------------------------------------------------------------------------


 

4.3.2                     if it becomes unlawful or impossible for Sinosure to
discharge any liability under the Sinosure Policy or to comply with any
obligation which are material under the Sinosure Policy; or

 

4.3.3                     any consent necessary to enable Sinosure to:

 

(a)                                 issue and maintain the Sinosure Policy;

 

(b)                                 discharge any liability under the Sinosure
Policy;

 

(c)                                  comply with any provision of the Sinosure
Policy which any of the Lenders considers material,

 

is not granted, expires without being renewed or is revoked or any condition
thereof is not satisfied.

 

If any of the events described in this Clause 4.3 takes place, the Agent on
behalf of the Lenders shall negotiate with the Borrower in good faith with a
view to reaching a potential restructuring of the Loan and/or to arranging a new
financing facility for the Vessel to mitigate the loss of the Sinosure Policy on
such terms and conditions as are acceptable to the Lenders, provided always that
no Lender shall be committed to agree to any such potential restructuring of the
Loan and/or such new financing facility notwithstanding other Lenders may have
agreed to do so. In the event that the parties do not agree on such a solution
within 60 days, the Borrower shall immediately on the Agent’s written demand
make a full prepayment of the Loan. For the avoidance of doubt, the Borrower
shall be under no obligation to make a full prepayment of the Loan under this
Clause 4.3 if the termination, suspension or cancellation of the Sinosure Policy
is caused by the wilful misconduct of any Finance Party.

 

5                                         Repayment

 

5.1                               Repayment of Loan  The Borrower agrees to
repay the Loan to the Agent for the account of the Lenders by twenty (20)
consecutive semi-annual instalments, the first nineteen (19) such instalments
each in the sum of seven hundred thousand

 

30

--------------------------------------------------------------------------------


 

Dollars ($700,000) and the twentieth (20th) and final such instalment in the
amount of three million five hundred thousand Dollars ($3,500,000) (comprising
an instalment of seven hundred thousand Dollars ($700,000) and a balloon payment
of two million eight hundred thousand Dollars ($2,800,000) (the “Balloon
Amount”)), the first instalment falling due on the date which is six
(6) calendar months after the Delivery Date and subsequent instalments falling
due at consecutive intervals of six (6) calendar months thereafter, with the
final instalment falling due no later than the Final Maturity Date.

 

5.2                               Reduction of Repayment Instalments  If the
aggregate amount advanced to the Borrower is less than sixteen million eight
hundred thousand Dollars ($16,800,000), the amount of each Repayment Instalment
shall be reduced pro rata to the amount actually advanced.

 

5.3                               Reborrowing  The Borrower may not reborrow any
part of the Loan which is repaid or prepaid.

 

6                                         Prepayment

 

6.1                               Illegality  If it becomes unlawful in any
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or maintain the Loan:

 

6.1.1                     that Lender (the “Notifying Lender”) shall promptly
notify the Agent of that event;

 

6.1.2                     upon the Agent notifying the Borrower, the Commitment
of that Lender (to the extent not already advanced) will be immediately
cancelled;

 

6.1.3                     the Borrower shall repay that Lender’s Commitment (to
the extent already advanced) on the last day of the current Interest Period or,
if earlier, the date specified by that Lender in the notice delivered to the
Agent and notified by the Agent to the Borrower (being no earlier than the last
day of any applicable grace period permitted by law) and the remaining Repayment
Instalments;

 

6.1.4                     Any prepayment under this Clause 6.1 shall satisfy the
obligations under Clause 5.1 (Repayment of Loan) in inverse order of maturity.

 

31

--------------------------------------------------------------------------------


 

6.2                               Voluntary prepayment of Loan  The Borrower may
prepay the whole or any part of the Loan (but, if in part, being an amount that
reduces the Loan by a minimum amount of one million Dollars ($1,000,000) or an
integral multiple thereof) on any Interest Payment Date subject as follows:

 

6.2.1                     it gives the Agent not less than five (5) Business
Days’ (or such shorter period as the Agent may agree) prior written notice;

 

6.2.2                     if applicable, it pays to the Agent for the account of
the Lenders the prepayment fees set out in Clause 9.4 (Prepayment Fees);

 

6.2.3                     no prepayment may be made until after the Availability
Termination Date;

 

6.2.4                     any prepayment under this Clause 6.2 shall satisfy the
obligations under Clause 5.1 (Repayment of Loan) in inverse order of maturity;
and

 

6.2.5                     any costs associated with any prepayment under this
Clause 6.2 shall be for the account of the Borrower.

 

6.3                               Mandatory prepayment

 

6.3.1                     If the Vessel is sold by the Borrower (which shall
require at least fifteen (15) Business Days prior written notice to the Agent
and the Sinosure Agent) or becomes a Total Loss, the Borrower shall,
simultaneously with any such sale of the Vessel or, in the case of a Total Loss,
on the earlier of (a) the date falling one hundred and fifty (150) days after
any such Total Loss and (b) the date on which the proceeds of any such Total
Loss are realised, apply such sale or Total Loss proceeds firstly to prepay the
whole of the Loan and secondly any surplus shall, subject to no Event of Default
(as defined in the Other Facility Agreement) having occurred which is
continuing, be paid to the Borrower, provided always that if the Other Borrower
is not in compliance with clause 10.14 (Additional Security) of the Other
Facility Agreement immediately after such prepayment under this Clause 6.3.1, an
amount of the surplus equal to any shortfall shall be retained by the Security
Agent to be applied in accordance with the Borrower’s written instructions under
Clause 10.14.1 or 10.14.3 of the Other Facility Agreement or released to the
Borrower to the extent that any

 

32

--------------------------------------------------------------------------------


 

short fall is met by the provision of additional security pursuant to clause
10.14.2 of the Other Facility Agreement..

 

6.3.2                     If any event occurs which would, or would with the
passage of time, render performance of any of the Finance Documents by a
Security Party to any other party to any such document impossible, unlawful or
unenforceable by a Finance Party or a Security Party or jeopardise the security
offered by any Finance Document and subject to the Agent notifying the Borrower
in writing of such event, the Borrower shall prepay the whole of the Loan on the
date specified by the Agent in the notice delivered to the Borrower, (being no
earlier than five (5) Business Days of the date of that notice).

 

6.4                               Mandatory prepayment on termination of
Sinosure Policy  If :

 

6.4.1                     the Sinosure Policy is terminated, suspended or
cancelled or becomes impossible, invalid, illegal, ineffective, unenforceable,
or otherwise ceases to remain in full force and effect; and/or

 

6.4.2                     the Sinosure Agent has received notice in writing of
Sinosure’s intention to repudiate, terminate or suspend the application of the
Sinosure Policy,

 

the Agent on behalf of the Lenders shall negotiate with the Borrower in good
faith with a view to reaching a potential restructuring of the Loan and/or to
arranging a new financing facility for the Vessel to mitigate the loss of the
Sinosure Policy on such terms and conditions as are acceptable to the Lenders,
provided always that no Lender shall be committed to agree to any such potential
restructuring of the Loan and/or such new financing facility notwithstanding
other Lenders may have agreed to do so. In the event that the parties do not
agree on such a solution within 60 days, the Borrower shall immediately on the
Agent’s written demand make a full prepayment of the Loan. For the avoidance of
doubt, the Borrower shall be under no obligation to make a full prepayment of
the Loan under this Clause 6.4 if the termination, suspension or cancellation of
the Sinosure Policy is caused by the wilful misconduct of any Finance Party.

 

6.5                               Restrictions  Any notice of prepayment given
under this Clause 6 shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall

 

33

--------------------------------------------------------------------------------


 

specify the date or dates upon which the relevant prepayment is to be made and
the amount of that prepayment.

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs and subject to Clause 9.3
(Prepayment fees), without premium or penalty.  The Borrower shall be entitled
to be credited with any Break Gains resulting from that prepayment.

 

If the Agent receives a notice under this Clause 6 it shall promptly forward a
copy of that notice to the Borrower or the Lenders, as appropriate.

 

7                                         Interest

 

7.1                               Interest Periods  The period during which the
Loan shall be outstanding under this Agreement shall be divided into consecutive
Interest Periods of three (3) or six (6) months’ duration, as selected by the
Borrower by written notice to the Agent not later than 11.00 a.m. on the third
Business Day before the beginning of the Interest Period in question.

 

7.2                               Beginning and end of Interest Periods  Each
Interest Period shall start on the Drawdown Date or (if the Loan is already
made) on the last day of the preceding Interest Period and end on the date which
numerically corresponds to the Drawdown Date or the last day of the preceding
Interest Period in the relevant calendar month except that, if there is no
numerically corresponding date in that calendar month, the Interest Period shall
end on the last Business Day in that month.

 

7.3                               Interest Periods to meet Repayment Dates  If
an Interest Period will expire after the next Repayment Date, there shall be a
separate Interest Period for a part of the Loan equal to the Repayment
Instalment due on that next Repayment Date and that separate Interest Period
shall expire on that next Repayment Date.

 

7.4                               Non-Business Days  If an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 

7.5                               Interest rate  During each Interest Period
interest shall accrue on the Loan at the rate determined by the Agent to be the
aggregate of (a) the Margin, (b) LIBOR and (c) the Mandatory Cost, if any.

 

34

--------------------------------------------------------------------------------


 

7.6                               Failure to select Interest Period  If the
Borrower at any time fails to select an Interest Period in accordance with
Clause 7.1 (Interest Period) the interest rate applicable shall be the rate
determined by the Agent in accordance with Clause 7.5 (Interest rate) for an
Interest Period of three (3) months.

 

7.7                               Accrual and payment of interest shall accrue
from day to day, shall be calculated on the basis of a 360 day year and the
actual number of days elapsed (or, in any circumstance where market practice
differs, in accordance with the prevailing market practice) and shall be paid by
the Borrower to the Agent for the account of the Lenders on the last day of each
Interest Period and, if the Interest Period is longer than three (3) months, on
the dates falling at three (3) monthly intervals after the first day of that
Interest Period.

 

7.8                                   Default interest  If the Borrower fails to
pay any amount payable by it under a Finance Document on its due date, interest
shall accrue on the overdue amount from the due date up to the date of actual
payment (both before and after judgment) at a rate which is two per cent (2%)
higher than the rate which would have been payable if the overdue amount had,
during the period of non-payment, constituted the Loan in the currency of the
overdue amount for successive Interest Periods, each selected by the Agent
(acting reasonably).  Any interest accruing under this Clause 7.8 shall be
immediately payable by the Borrower on demand by the Agent.  If unpaid, any such
interest will be compounded with the overdue amount at the end of each Interest
Period applicable to that overdue amount but will remain immediately due and
payable.

 

7.9                               Alternative interest rate  If either (a) the
applicable Screen Rate is not available for any Interest Period and none or only
one of the Reference Banks supplies a rate to the Agent to determine LIBOR for
that Interest Period or (b) Dollars are not available to any Lender or Lenders
in the London interbank market for funding or (c) a Lender or Lenders inform the
Agent by written notice that the cost to it or them of obtaining matching
deposits for any Interest Period would be in excess of LIBOR and that notice is
received by the Agent no later than close of business in London on the day LIBOR
is determined for that Interest Period:

 

7.9.1                     the Agent shall give notice to the Lenders and the
Borrower of the occurrence of such event; and

 

35

--------------------------------------------------------------------------------


 

7.9.2                     the rate of interest on each Lender’s Commitment for
that Interest Period shall be the rate per annum which is the sum of:

 

(a)                                 the Margin; and

 

(b)                                 the rate notified to the Agent by that
Lender as soon as practicable, and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its Commitment from
whatever source it may reasonably select; and

 

(c)                                  the Mandatory Cost, if any, applicable to
that Lender’s Commitment,

 

PROVIDED THAT if the resulting rate of interest on any Commitment is not
acceptable to the Borrower:

 

7.9.3                     the Agent on behalf of the Lenders will negotiate with
the Borrower in good faith with a view to modifying this Agreement to provide a
substitute basis for determining the rate of interest during which period the
interest rate that will apply is that determined by the Agent;

 

7.9.4                     any substitute basis agreed pursuant to Clause 7.9.3
shall be binding on all the parties to this Agreement and shall apply to all
Commitments; and

 

7.9.5                     if, within thirty (30) days of the giving of the
notice referred to in Clause 7.9.1, the Borrower and the Agent fail to agree in
writing on a substitute basis for determining the rate of interest, the Borrower
will immediately prepay the relevant Commitment, together with any Break Costs
and the remaining Repayment Instalments shall be reduced pro rata.

 

7.10                        Determinations conclusive  The Agent shall promptly
notify the Borrower of the determination of a rate of interest under this Clause
7.10 and each such determination shall (save in the case of manifest error) be
final and conclusive.

 

8                                         Indemnities

 

8.1                               Transaction expenses  The Borrower will,
within fourteen (14) days of the Agent’s written demand, pay the Agent (for the
account of the Finance Parties) the amount of all costs and expenses (including
legal fees and Value Added Tax or any similar or

 

36

--------------------------------------------------------------------------------


 

replacement tax if applicable) incurred by the Finance Parties and Sinosure or
any of them in connection with:

 

8.1.1                     the negotiation, preparation, printing, execution and
registration of the Finance Documents (whether or not any Finance Document is
actually executed or registered and whether or not all or any part of the Loan
is advanced);

 

8.1.2                     any amendment, addendum or supplement to any Finance
Document (whether or not completed);

 

8.1.3                     save as otherwise specified in this Agreement or under
the Security Documents any other document which may at any time be required by a
Finance Party to give effect to any Finance Document or which a Finance Party is
entitled to call for or obtain under any Finance Document (including, without
limitation, any valuation of the Vessel and any costs incurred at any time
during the Facility Period that the Agent requires an insurance report by an
independent agency or the provision of such a report by the Borrower); and

 

8.1.4                     any discharge, release or reassignment of any of the
Security Documents.

 

8.2                               Funding costs  The Borrower shall indemnify
each Finance Party, by payment to the Agent (for the account of that Finance
Party) promptly on the Agent’s written demand, against all losses and costs
incurred or sustained by that Finance Party if, for any reason, the Loan is not
advanced to the Borrower after the Drawdown Notice has been given to the Agent,
or is advanced on a date other than that requested in the Drawdown Notice
(unless, in either case, as a result of any default by a Finance Party).

 

8.3                                 Break Costs  The Borrower shall pay to the
Agent (for the account of each Lender) promptly on the Agent’s written demand
the amount of all costs, losses, premiums or penalties incurred or to be
incurred by that Lender as a result of its receiving any prepayment of all or
any part of the Loan (whether pursuant to Clause 6 (Prepayment) or otherwise) on
a day other than the last day of an Interest Period for the Loan or relevant
part of the Loan, or any other payment under or in relation to the Finance
Documents on a day other than the due date for payment of the sum

 

37

--------------------------------------------------------------------------------


 

in question, including (without limitation) any losses or costs incurred or to
be incurred in liquidating or re-employing deposits from third parties acquired
to effect or maintain all or any part of the Loan, and the Borrower shall be
entitled to be credited with any Break Gains.

 

8.4                               Currency indemnity  In the event of a Finance
Party receiving or recovering any amount payable under a Finance Document in a
currency other than the Currency of Account, and if the amount received or
recovered is insufficient when converted into the Currency of Account at the
date of receipt to satisfy in full the amount due, the Borrower shall, promptly
on the Agent’s written demand, pay to the Agent for the account of the relevant
Finance Party such further amount in the Currency of Account as is sufficient to
satisfy in full the amount due and that further amount shall be due to the Agent
on behalf of the relevant Finance Party as a separate debt under this Agreement.

 

8.5                               Increased costs (subject to Clause 8.6
(Exceptions to increased costs))  If, by reason of the introduction of any law,
or any change in any law, or any change in the interpretation or administration
of any law, or compliance with any request or requirement from any central bank
or any fiscal, monetary or other authority occurring after the Signing Date
(including the implementation or application of or compliance with the Basel II
Accord or any other Basel II Regulation or Basel III (whether such
implementation, application or compliance is by any central bank or any fiscal,
monetary or other authority, a Finance Party or the holding company of a Finance
Party)):

 

8.5.1                     a Finance Party (or the holding company of a Finance
Party) shall be subject to any Tax with respect to payment of all or any part of
the Indebtedness (other than Tax on overall net income); or

 

8.5.2                     the basis of Taxation of payments to a Finance Party
in respect of all or any part of the Indebtedness shall be changed; or

 

8.5.3                     any reserve requirements shall be imposed, modified or
deemed applicable against assets held by or deposits in or for the account of or
loans by any branch of a Finance Party; or

 

38

--------------------------------------------------------------------------------


 

8.5.4                     the manner in which a Finance Party allocates capital
resources to its obligations under this Agreement and/or the Master Agreement or
any ratio (whether cash, capital adequacy, liquidity or otherwise) which a
Finance Party is required or requested to maintain shall be affected; or

 

8.5.5                     there is imposed on a Finance Party (or on the holding
company of a Finance Party) any other condition in relation to the Indebtedness
or the Finance Documents;

 

and the result of any of the above shall be to increase the cost to a Finance
Party (or to the holding company of a Finance Party) of that Finance Party
making or maintaining its Commitment or its obligations under the Master
Agreement, or to cause a Finance Party to suffer (in its opinion) a material
reduction in the rate of return on its overall capital below the level which it
reasonably anticipated at the Signing Date and which it would have been able to
achieve but for its entering into this Agreement or the Master Agreement and/or
performing its obligations under this Agreement or the Master Agreement, or to
cause a reduction in any amount due and payable to a Finance Party under any of
the Finance Documents, then, subject to Clause 8.6 (Exceptions to increased
costs), the Finance Party affected shall notify the Agent and the Borrower shall
from time to time pay to the Agent on demand for the account of that Finance
Party the amount which shall compensate that Finance Party (or the relevant
holding company) for such additional cost or reduced return or reduced amount. 
A certificate signed by an authorised signatory of that Finance Party setting
out the amount of that payment and the basis of its calculation shall be
submitted to the Borrower and shall be conclusive evidence of such amount save
for manifest error or on any question of law.

 

For the purposes of this Clause 8.5:

 

“Basel II Accord” means the “International Convergence of Capital Measurement
and Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Signing Date;

 

“Basel II Approach” means, in relation to a Finance Party, either the
Standardised Approach or the relevant Internal Ratings Based Approach (each as
defined in the Basel II Accord) adopted by that Finance Party (or its holding
company) for the purpose of implementing or complying with the Basel II Accord;

 

39

--------------------------------------------------------------------------------


 

“Basel II Regulation” means (a) any law or regulation implementing the Basel II
Accord or (b) any Basel II Approach adopted by a Finance Party;

 

“Basel III” means (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated, (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement — Rules text”
published by the Basel Committee on Banking Supervision in November 2011 and (c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”; and

 

“holding company” means, in respect of a Finance Party, the company or entity
(if any) within the consolidated supervision of which that Finance Party is
included.

 

8.6                               Exceptions to increased costs  Clause 8.5
(Increased costs) does not apply to the extent any additional cost or reduced
return referred to in that Clause is:

 

8.6.1                         compensated for by a payment made under Clause
8.10 (Taxes); or

 

8.6.2                         compensated for by a payment made under Clause
17.3 (Grossing-up); or

 

8.6.3                         compensated for by the payment of the Mandatory
Cost; or

 

8.6.4                         attributable to a FATCA Deduction required to be
made by a Party; or

 

8.6.5                         attributable to the wilful breach by the relevant
Finance Party (or the holding company of that Finance Party) of any law or
regulation.

 

8.7                               Events of Default  The Borrower shall
indemnify each Finance Party from time to time, by payment to the Agent (for the
account of that Finance Party) promptly on the Agent’s written demand, against
all losses, costs and liabilities incurred or sustained by that Finance Party as
a consequence of any Event of Default.

 

40

--------------------------------------------------------------------------------


 

8.8                               Enforcement costs  The Borrower shall pay to
the Agent (for the account of each Finance Party) promptly on the Agent’s
written demand the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document including (without
limitation) any losses, costs and expenses which that Finance Party may from
time to time sustain, incur or become liable for by reason of that Finance Party
being mortgagee of the Vessel and/or a lender to the Borrower, or by reason of
that Finance Party being deemed by any court or authority to be an operator or
controller, or in any way concerned in the operation or control, of the Vessel.

 

8.9                               Other costs  The Borrower shall pay to the
Agent (for the account of each Finance Party) promptly on the Agent’s written
demand the amount of all sums which that Finance Party may pay or become
actually or contingently liable for on account of the Borrower in connection
with the Vessel (whether alone or jointly or jointly and severally with any
other person) including (without limitation) all sums which that Finance Party
may pay or guarantees which it may give in respect of the Insurances, any
expenses incurred by that Finance Party in connection with the maintenance or
repair of the Vessel or in discharging any lien, bond or other claim relating in
any way to the Vessel (including, but not limited to, environmental or pollution
claims or any third party claims), and any sums which that Finance Party may pay
or guarantees which it may give to procure the release of the Vessel from arrest
or detention and all sums and/or any costs imposed on a Finance Party that
cannot conduct any business in any Sanctioned Country nor deal either directly
or indirectly with any Sanctions Target, as each such term is determined by the
rules relating to international sanctions.

 

8.10                        Taxes  The Borrower shall pay all Taxes to which all
or any part of the Indebtedness or any Finance Document may be at any time
subject (other than Tax on a Finance Party’s overall net income and other than
any FATCA Deduction required to be made by a Party)), including, without
limitation, any costs or expenses, losses and Taxes thereon which any Finance
Party may sustain or incur in acting upon the instructions which the Finance
Party believes in good faith to be instructions from the Borrower excluding any
loss, cost or expense to the extent incurred as a direct result of the gross
negligence or wilful misconduct of the Finance Party and shall indemnify the
Finance Parties, by payment to the Agent (for the account of the Finance
Parties)

 

41

--------------------------------------------------------------------------------


 

promptly on the Agent’s written demand, against all liabilities, costs, claims
and expenses resulting from any omission to pay or delay in paying any such
Taxes.

 

8.11                        FATCA information

 

8.11.1              Subject to Clause 8.11.3, each Party shall, within ten
Business Days of a reasonable request by another Party:

 

                                               
(a)                                 confirm to that other Party whether it is:

 

                                                   
                                            
(i)                                     a FATCA Exempt Party; or

 

                                                   
                                            
(ii)                                  not a FATCA Exempt Party;

 

(b)                                 supply to that other Party such forms,
documentation and other information relating to its status under FATCA as that
other Party reasonably requests for the purposes of that other Party’s
compliance with FATCA; and

 

(c)                                  supply to that other Party such forms,
documentation and other information relating to its status as that other Party
reasonably requests for the purposes of that other Party’s compliance with any
other law, regulation, or exchange of information regime.

 

8.11.2              If a Party confirms to another Party pursuant to Clause
8.11.1(a)(i) that it is a FATCA Exempt Party and it subsequently becomes aware
that it is not or has ceased to be a FATCA Exempt Party, that Party shall notify
that other Party reasonably promptly.

 

8.11.3              Clause 8.11.1 shall not oblige any Finance Party to do
anything, and Clause 8.11.1(c) shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of:

 

(a)                                 any law or regulation;

 

(b)                                 any fiduciary duty; or

 

(c)                                  any duty of confidentiality.

 

42

--------------------------------------------------------------------------------


 

8.11.4                 If a Party fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with Clause 8.11.1(a) or 8.11.1(b) (including, for the avoidance of
doubt, where Clause 8.11.3 applies), then such Party shall be treated for the
purposes of the Finance Documents (and payments under them) as if it is not a
FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

 

8.11.5                 If the Borrower is a US Tax Obligor or the Agent
reasonably believes that its obligations under FATCA or any other applicable law
or regulation require it, each Lender shall, within ten Business Days of:

 

                                                   
(a)                              where the Borrower is a US Tax Obligor and the
relevant Lender is an Original Lender, the Signing Date;

 

                                                   
(b)                              where the Borrower is a US Tax Obligor on a
Transfer Date and the relevant Lender is a New Lender, the relevant Transfer
Date; or

 

                                                   
(c)                               where the Borrower is not a US Tax Obligor,
the date of a request from the Agent,

 

supply to the Agent:

 

                                                   
(i)                                  a withholding certificate on Form W-8 or
Form W-9 or any other relevant form; or

 

                                                   
(ii)                               any withholding statement or other document,
authorisation or waiver as the Agent may require to certify or establish the
status of such Lender under FATCA or that other law or regulation.

 

8.11.6                  The Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to Clause 8.11.5 to the Borrower.

 

8.11.7                  If any withholding certificate, withholding statement,
document, authorisation or waiver provided to the Agent by a Lender pursuant to
Clause 8.11.5 is or becomes materially inaccurate or incomplete, that Lender
shall promptly update it and provide such updated withholding certificate,
withholding statement, document, authorisation or waiver to the Agent

 

43

--------------------------------------------------------------------------------


 

unless it is unlawful for the Lender to do so (in which case the Lender shall
promptly notify the Agent).  The Agent shall provide any such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Borrower.

 

8.11.8                  The Agent may rely on any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to Clause 8.11.5 or 8.11.7 without further verification.  The
Agent shall not be liable for any action taken by it under or in connection with
Clause 8.11.5, 8.11.6 or 8.11.7.

 

8.12                        FATCA Deduction

 

8.12.1               Each Party may make any FATCA Deduction it is required to
make by FATCA and any payment required in connection with that FATCA Deduction
and no Party shall be required to increase any payment in respect of which it
makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for the FATCA Deduction.

 

8.12.2               Each Party shall promptly upon becoming aware that it must
make a FATCA Deduction (or that there is any change in the rate or the basis of
such FATCA Deduction) notify the Party to whom it is making the payment and, in
addition, shall notify the Borrower and the Agent shall notify the other Finance
Parties.

 

8.13                        Sinosure indemnity  The Borrower shall indemnify the
Sinosure Agent and each Lender on demand and hold each of those parties harmless
from and against any duly evidenced additional premiums, cost or expense as
provided for under the Sinosure Policy which Sinosure may charge, invoice or
set-off against amounts owing to the Sinosure Agent or the Lenders, including
without limitation as a result of a change of the delivery schedule of the
Vessel or otherwise properly incurred by the Sinosure Agent and/or the Lenders
in connection with compliance with the Sinosure Policy.

 

9                                         Fees

 

9.1                               Commitment fee  The Borrower shall pay to the
Agent (for the account of the Lenders in proportion to their Commitments) a fee
computed at the rate of forty

 

44

--------------------------------------------------------------------------------


 

per cent (40%) of the Margin per annum on the undrawn amount of the Loan from
time to time from the Signing Date until the earlier of the Drawdown Date and
the Availability Termination Date.  The accrued commitment fee is payable on the
last day of each successive period of six months from the Signing Date and on
the Availability Termination Date.

 

9.2                               Upfront fee  The Borrower shall pay to the MLA
for its own account a non-refundable upfront fee computed at the rate of one
point twenty five per cent (1.25%) of the Maximum Loan Amount on or prior to the
Drawdown Date.

 

9.3                               Agency fee  The Borrower shall pay to the
Agent for its own account, a non-refundable annual agency fee of USD 25,000, the
first agency fee being payable on or prior to the Drawdown Date and each agency
fee thereafter being payable on each anniversary of the Drawdown Date until the
end of the Facility Period.

 

9.4                               Prepayment fees  In the event the Borrower
proceeds to refinance the Loan with an entity which is not affiliated to the
Agent during the first three (3) years of the Facility Period, the Borrower
shall pay to the Agent for the account of the Lenders the following prepayment
fees simultaneously with the relevant amount being prepaid (the “Prepaid
Amount”):

 

(a)                                 one per cent (1%) of the Prepaid Amount if
the prepayment is made within the period from the Signing Date until the first
anniversary of the Signing Date;

 

(b)                                 zero point eight per cent (0.8%) of the
Prepaid Amount if the prepayment is made within the period from the first
anniversary of the Signing Date until the second anniversary of the Signing
Date; and

 

(c)                                  zero point six per cent (0.6%) of the
Prepaid Amount if the prepayment is made within the period from the second
anniversary of the Signing Date until the third anniversary of the Signing Date.

 

For the avoidance of doubt no such prepayment fees shall be payable to any other
circumstances including as a result of any mandatory prepayment event under
clause 6.4 or in the case where the Borrower makes a prepayment as a result of
Sinosure not providing its consent under Clause 12.3.6.

 

45

--------------------------------------------------------------------------------


 

9.5                               Sinosure Insurance Premium  The Borrower:

 

9.5.1                     acknowledges that the Lenders shall procure the
placement of the Sinosure Policy through the Sinosure Agent and shall benefit
from it throughout the duration of the Facility Period. The Borrower agrees to
pay the Sinosure Insurance Premium to Sinosure prior to the Drawdown Date and
agrees to pay any additional Sinosure Insurance Premium (if applicable) as
determined by Sinosure at any time during the Facility Period;

 

9.5.2                     agrees that its obligation to make the payments set
out in Clause 9.5.1 to the Sinosure Agent in respect of the Sinosure Insurance
Premium (or any part of it) shall be an absolute obligation and shall not be
affected by any matter whatsoever.  Any refund of the Sinosure Insurance Premium
(or any part of it) shall be made in accordance with the general terms of the
Sinosure Policy; and

 

9.5.3                     acknowledges that no Finance Party is in any way
involved in the determination of the amount of the Sinosure Insurance Premium
and agrees that the Borrower shall have no claim or defence against any Finance
Party in connection with the amount of such Sinosure Insurance Premium.

 

10                                  Security and Application of Moneys

 

10.1                        Security Documents  As security for the payment of
the Indebtedness, the Borrower shall execute and deliver to the Security Agent
or cause to be executed and delivered to the Security Agent the following
documents in such forms and containing such terms and conditions as the Security
Agent shall require (including any UCC financing statements or documents or
similar import):

 

10.1.1              first preferred or statutory (as the case may be) mortgage
over the Vessel;

 

10.1.2              first priority deed of assignment of the Insurances,
Earnings Requisition Compensation and Charter of the Vessel;

 

10.1.3              a guarantee and indemnity from the Guarantor;

 

10.1.4              first priority deed of charge or pledge (as applicable) over
the Earnings Account and all amounts from time to time standing to the credit of
the Earnings Account;

 

46

--------------------------------------------------------------------------------


 

10.1.5              an account control agreement providing for the “control” (as
such term is used in Article 9 of the UCC of the State of New York) of the
Earnings Account by the Security Agent;

 

10.1.6              letters of undertaking and subordination of the Managers in
respect of the Vessel, including (without limitation) an assignment of the
interests of the Manager in the Insurances and subordination undertakings;

 

10.1.7              first priority pledge or charge (as the case may be) of all
the issued shares of the Borrower;

 

10.1.8              letters of the Guarantor regarding an assignment of their
interests in the Vessel’s Insurances;

 

10.1.9              a guarantee and indemnity from the Other Borrower in
relation to the Loan;

 

10.1.10       a first priority deed of charge over the Master Agreement
Benefits;

 

10.1.11       a subordination agreement of all loans made by the Guarantor
and/or the Guarantor’s Subsidiaries to the Borrower; and

 

10.1.12       an assignment of all loans made by the Guarantor and/or the
Guarantor’s Subsidiaries to the Borrower.

 

10.2                        Earnings Account  The Borrower shall maintain the
Earnings Account with the Account Holder or such other bank of requisite rating
(including itself) as the Agent may designate for the duration of the Facility
Period free of Encumbrances and rights of set off other than those created by or
under the Finance Documents.

 

10.3                        Earnings  The Borrower shall procure that all
Earnings and any Requisition Compensation are credited to the Earnings Account.

 

10.4                        Application of Earnings Account The Borrower shall
procure that there is transferred from the Earnings Account to the Agent:

 

10.4.1              on each Repayment Date, the amount of the Repayment
Instalment then due; and

 

10.4.2              on each Interest Payment Date, the amount of interest then
due,

 

47

--------------------------------------------------------------------------------


 

and the Borrower irrevocably authorise the Agent to instruct the Account Holder
to make those transfers.

 

10.5                        Borrower’s obligations not affected  If for any
reason the amount standing to the credit of the Earnings Account (or either one
of them) is insufficient to pay any Repayment Instalment or to make any payment
of interest when due, the Borrower’s obligation to pay that Repayment Instalment
or to make that payment of interest shall not be affected.

 

10.6                        Release of surplus  Any amount remaining to the
credit of the Earnings Account following the making of any transfer required by
Clause 10.4 (Application of Earnings Account) shall (unless an Event of Default
shall have occurred and be continuing) be released to or to the order of the
Borrower provided that (a) the Borrower are in compliance with Clause 12.2.1
(Financial covenants) both before and after any such release, (b) Clause 10.14
(Additional Security) is complied with and (c) the Guarantor is in compliance
with clause 6.8 (Financial Covenants) of the Guarantee.

 

10.7                        Access to information  The Borrower agrees that the
Security Agent (and its nominees) may from time to time during the Facility
Period review the records held by the Account Holder (whether in written or
electronic form) in relation to the Earnings Account, and irrevocably waives any
right of confidentiality which may exist in relation to those records.

 

10.8                        Statements  Without prejudice to the rights of the
Security Agent under Clause 10.7 (Access to information), the Borrower will
procure that the Account Holder provides to the Security Agent, on a quarterly
basis and at any other time expressly requested by the Agent during the Facility
Period, written statements of account in electronic format showing all entries
made to the credit and debit of the Earnings Account during the immediately
preceding three months.

 

10.9                        Relocation of Account At any time following the
occurrence and during the continuation of a Default, the Security Agent may
without the consent of the Borrower relocate the Earnings Account to any branch
of the Security Agent, without prejudice to the continued application of this
Clause 10 and the rights of the Finance Parties under the Finance Documents.

 

48

--------------------------------------------------------------------------------


 

10.10                 Application after acceleration  From and after the giving
of notice to the Borrower by the Agent under Clause 13.2 (Acceleration), the
Borrower shall procure by entering into the Account Control Agreement that all
sums from time to time standing to the credit of the Earnings Account are
immediately transferred to the Security Agent for application in accordance with
Clause 10.11 (Application of moneys by Security Agent) and the Borrower
irrevocably authorise the Security Agent to instruct the Account Holder to make
those transfers.

 

10.11                 Application of moneys by Security Agent  The Borrower and
the Finance Parties irrevocably authorise the Security Agent to apply all moneys
which it receives and is entitled to receive:

 

10.11.1       pursuant to a sale or other disposition of the Vessel or any
right, title or interest in the Vessel; or

 

10.11.2       by way of payment of any sum in respect of the Insurances,
Earnings or Requisition Compensation; or

 

10.11.3       by way of transfer of any sum from the Earnings Account; or

 

10.11.4       otherwise under or in connection with any Security Document,

 

in or towards satisfaction of the Indebtedness in the following order:

 

10.11.5        first, any unpaid fees, costs, expenses and default interest due
to the Agent and the Security Agent under all or any of the Finance Documents,
such application to be apportioned between the Agent and the Security Agent pro
rata to the aggregate amount of such items due to each of them;

 

10.11.6        second, any unpaid fees, costs, expenses (including any sums paid
by the Lenders under Clause 15.12 (Indemnity)) of the Lenders due under this
Agreement, such application to be apportioned between the Lenders pro rata to
the aggregate amount of such items due to each of them;

 

10.11.7        third, any accrued but unpaid default interest due to the Lenders
under this Agreement, such application to be apportioned between the Lenders pro
rata to the aggregate amount of such default interest due to each of them;

 

49

--------------------------------------------------------------------------------


 

10.11.8        fourth, any other accrued but unpaid interest due to the Lenders
under this Agreement, such application to be apportioned between the Lenders pro
rata to the aggregate amount of such interest due to each of them;

 

10.11.9        fifth, any principal of the Loan due and payable but unpaid under
this Agreement, such application to be apportioned between the Lenders pro rata
to each Lender’s Proportionate Share;

 

10.11.10 sixth, any other sum due and payable to any Finance Party but unpaid
under all or any of the Finance Documents, such application to be apportioned
between the Finance Parties pro rata to the aggregate amount of any such sum due
to each of them; and

 

10.11.11 seventh, any other sum due and payable to any of the Other Finance
Parties but unpaid under the Other Facility Agreement in accordance with Clause
10.11 of the Other Facility Agreement;

 

PROVIDED THAT any part of the Indebtedness arising out of the Master Agreement
shall be satisfied only after every other part of the Indebtedness for the time
being due and payable has been satisfied in full; and

 

PROVIDED THAT the balance (if any) of the moneys received shall be paid to the
Security Parties from whom or from whose assets those sums were received or
recovered or to any other person entitled to them.

 

Without prejudice to the foregoing, Sinosure may, if Sinosure has paid, and the
Lenders have received, all amounts payable under the Sinosure Policy, provide
for a different manner of application from that set out in Clause 10.11 above
either as regards a specified sum or sums or as regards sums in a specified
category or categories.

 

10.12                Sinosure Insurance Proceeds

 

10.12.1       If the Sinosure Agent receives any Sinosure Insurance Proceeds,
the Sinosure Agent shall pay the amount actually received by it to the Agent for
application in accordance with the provisions of Clause 10.11 (Application of
moneys by Security Agent).  The Sinosure Insurance Proceeds are for the benefit
of the Lenders and not for the benefit of the Borrower. Any Sinosure

 

50

--------------------------------------------------------------------------------


 

Insurance Proceeds received by the Sinosure Agent or applied by the Agent
pursuant to this Clause 10.12 shall not be deemed to satisfy, reduce, release or
prejudice any of the obligations of any Security Party under any Finance
Document in whole or in part which obligations shall remain due and payable
notwithstanding the receipt or application of the Sinosure Insurance Proceeds.

 

10.12.2      Notwithstanding any provision to the contrary in any Finance
Document, in the event Sinosure pays out in full or in part the Sinosure
Insurance Proceeds in accordance with the Sinosure Policy, the obligations of
the Security Parties under the Finance Documents shall not be reduced or
affected in any manner, Sinosure shall be entitled, to the extent of such
payment, to exercise the rights the Finance Parties may hold (whether presently
or in the future) against any Security Party pursuant to the relevant Finance
Document or any relevant laws and/or regulations, as the case may be (but
without prejudice to the exercise of such rights by the Finance Parties) unless
and until such Sinosure Insurance Proceeds and the interest accrued thereon are
fully reimbursed to Sinosure and with respect to the obligations of the Security
Parties owed to the Finance Parties under the Finance Documents (or any of
them), such obligations shall additionally be owed to Sinosure by way of
subrogation of the rights of the Finance Parties.

 

10.12.3      Each of the Lenders agrees that as soon as Sinosure irrevocably and
unconditionally pays in full all moneys due under the Sinosure Policy then each
of the relevant Lenders shall promptly transfer to Sinosure ninety-five per cent
(95%) of their respective Commitments (as the case may be) in proportion to and
in accordance with the schedule of payments made by Sinosure under the Sinosure
Policy whereupon Sinosure shall, upon receipt by the Agent of a duly completed
Transfer Certificate in accordance with the provisions of Clause 14.4 (Transfer
Certificates), and modified to the extent agreed between the Finance Parties and
Sinosure for consistency with the terms and conditions of the Sinosure Policy,
be a transferee and as such shall be entitled to the rights and benefits of the
Lenders under the Finance Documents to the extent of its interest.
Notwithstanding any provisions to the contrary in any Finance Document, the
Borrower consents to such assignment and transfer.

 

51

--------------------------------------------------------------------------------


 

10.12.4      The Borrower shall indemnify Sinosure in respect of any costs or
expenses (including legal fees) suffered or incurred by Sinosure in connection
with the transfer referred to hereinabove or in connection with any review by
Sinosure of any Default or dispute between the Borrower and any of the Finance
Parties occurring prior to the transfer referred to hereinabove.

 

10.13                Retention on account  Moneys to be applied by the Security
Agent under Clause 10.11 (Application of moneys by Security Agent) shall be
applied as soon as practicable after the relevant moneys are received by it, or
otherwise become available to it, save that (without prejudice to any other
provisions contained in any of the Security Documents) the Security Agent or any
receiver or administrator may retain any such moneys by crediting them to a
suspense account for so long and in such manner as the Security Agent or such
receiver or administrator may from time to time determine with a view to
preserving the rights of the Finance Parties or any of them to prove for the
whole of the Indebtedness (or any relevant part) against the Borrower or any
other person liable.

 

10.14                 Additional security  If at any time the aggregate of the
Fair Market Value of the Vessel and the Other Vessel (as determined in
accordance with Clause 10.15 (Fair Market Value determination)) and the value of
any additional security (such value to be the face amount of the deposit (in the
case of cash), determined conclusively by appropriate advisers appointed by the
Agent (in the case of other charged assets), and determined by the Agent in its
discretion (in all other cases)) for the time being provided to the Security
Agent under this Clause 10.14 is less than one hundred and thirty five per cent
(135%) of the aggregate of (i) the amount of the Loan then outstanding and
(ii) the amount of the Other Loan then outstanding, the Borrower shall and will
procure that the Guarantor shall, within fifteen (15) days of the Agent’s
request, at the Borrower’s option:

 

10.14.1                   pay to the Security Agent or to its nominee a cash
deposit in the amount of the shortfall to be secured in favour of the Security
Agent as additional security for the payment of the Indebtedness; or

 

10.14.2                   give to the Security Agent other additional security
in amount and form acceptable to the Security Agent in its discretion; or

 

52

--------------------------------------------------------------------------------


 

10.14.3               prepay the Loan in the amount of the shortfall and any
such prepayment under this Clause 10.14.3 shall be applied in prepayment of the
remaining Repayment Instalments in inverse order of maturity.

 

Clauses 5.3 (Reborrowing), 6.2 (Voluntary prepayment of Loan) and 6.5
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.14 and the value of any additional security provided shall be
determined as stated above.

 

10.15                 Fair Market Value determination

 

10.15.1          (a)                                      Vessel and Other
Vessel  In respect of each of the Vessel and the Other Vessel, the fair market
value of such vessel shall be determined by two valuations obtained by Approved
Shipbrokers, and the average of these valuations shall constitute the value of
that vessel.

 

(b)                                     Fleet Vessels The fair market value of a
Fleet Vessel (other than the Vessel and the Other Vessel) shall be determined
for any other Fleet Vessel (other than the Vessel and the Other Vessel),
pursuant to any required methodology pursuant to any contractual obligation
addressing the manner in which such other Fleet Vessel is to be appraised or
valued (or if there is no such other required methodology, in a manner mutually
acceptable to the Borrower and the Agent).

 

Notwithstanding the terms contained in Clause 10.15.1(b) above, all valuations
of the Vessel, the Other Vessel or any Fleet Vessel shall be made on a
“desk-top” basis and on the basis of a charter-free sale for prompt delivery for
cash at arm’s length, on normal commercial terms as between a willing buyer and
a willing seller. All valuations of the Vessel shall be addressed to the Agent
and all Approved Shipbrokers shall be appointed by, and reporting to the Agent.

 

10.15.2       Cost of valuations The Fair Market Value of the Vessel and the
Other Vessel (as the case may be) shall be determined (a) for the purposes of
Clause 2.1 (Amount) and Clause 3.1 (Conditions precedent), (b) for the

 

53

--------------------------------------------------------------------------------


 

purposes of determining the relevant percentage referred to in Clause 10.14
(Additional Security) semi-annually in each calendar year on the second and
fourth Quarter Date commencing from 31 December 2014 and (c) for the purposes of
Clause 6.3 (Mandatory prepayment), in each case at the cost of the Borrower. 
The Fair Market Value of the Fleet Vessels shall be determined for the purposes
of determining the Value Adjusted Total Assets quarterly (based on semi-annual
valuations in each calendar year to be taken on the second and fourth Quarter
Date) commencing from 31 December 2014, at the cost of the Borrower.

 

The Agent shall, however, be at liberty to assess, at no cost to the Borrower,
the Fair Market Value of the Vessel, the Other Vessel and any Fleet Vessel at
any time during the Facility Period and at such frequency as the Agent shall
think necessary in its absolute discretion, unless a Default or an Event of
Default has occurred, in which circumstance the Borrower shall be responsible
for all costs and expenses incurred by the Agent in obtaining any valuations for
the purposes of assessing the Fair Market Value of the Vessel, the Other Vessel
and any Fleet Vessel.

 

11                                  Representations

 

11.1                        Representations  The Borrower makes the
representations and warranties set out in this Clause 11.1 to each Finance Party
on the Signing Date.

 

11.1.1              Status  Each Security Party (which is not an individual) is
a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation and has the power to own its assets and carry on
its business as it is being conducted.

 

11.1.2              Binding obligations  The obligations expressed to be assumed
by each Security Party in each Finance Document to which it is a party are
legal, valid, binding and enforceable obligations and each Relevant Document is
in full force and effect and admissible into evidence before the relevant
jurisdiction which purports to govern it.

 

54

--------------------------------------------------------------------------------


 

11.1.3              Non-conflict with other obligations  The entry into and
performance by each Security Party of, and the transactions contemplated by, the
Finance Documents do not conflict with:

 

(a)                                 any law or regulation applicable to that
Security Party;

 

(b)                                 the constitutional documents of that
Security Party; or

 

(c)                                  any document binding on that Security Party
or any of its assets,

 

and in borrowing the Loan, the Borrower is acting for its own account.

 

11.1.4              Power and authority  Each Security Party has the power to
enter into, perform and deliver, and has taken all necessary action to authorise
its entry into, performance and delivery of, the Finance Documents to which it
is a party and the transactions contemplated by those Finance Documents.

 

11.1.5              Validity and admissibility in evidence  All consents,
licences, approvals, authorisations, filings and registrations required or
desirable:

 

(a)                                 to enable each Security Party lawfully to
enter into, exercise its rights and comply with its obligations in the Finance
Documents to which it is a party or to enable each Finance Party to enforce and
exercise all its rights under the Finance Documents; and

 

(b)                                 to make the Finance Documents to which any
Security Party is a party admissible in evidence in its jurisdiction of
incorporation; and

 

(c)                                  to own its assets and carry on its
business,

 

have been obtained or effected and are in full force and effect, with the
exception only of the registrations referred to in Part II of Schedule 2
(Conditions subsequent).

 

11.1.6              Governing law and enforcement  The choice of a particular
law as the governing law of any Relevant Document expressed to be governed by
that law will be recognised and enforced in the jurisdiction of incorporation of
each relevant Security Party, and any judgment obtained in the jurisdiction

 

55

--------------------------------------------------------------------------------


 

submitted to in any Relevant Document will be recognised and enforced in the
jurisdiction of incorporation of each relevant Security Party.

 

11.1.7              Deduction of Tax  No Security Party is required under the
law of its jurisdiction of incorporation to make any deduction for or on account
of Tax from any payment it may make under any Finance Document.

 

11.1.8              No filing or stamp taxes  (1) (a) Under the law of
jurisdiction of incorporation of each relevant Security Party it is not
necessary that the Finance Documents (other than the Security Documents) be
filed, recorded or enrolled with any court or other authority in that
jurisdiction (b) under the law of the jurisdiction of the flag state of the
Vessel then subject to a Mortgage, it is not necessary that the Finance
Documents (other than the Mortgage) be filed, recorded or enrolled with any
court or other authority in that jurisdiction) or (c) in either case that any
stamp, registration (other than registration fees in connection with the
Mortgage) or similar tax be paid on or in relation to the Finance Documents or
the transactions contemplated by the Finance Documents and (2) other than the
filing of UCC financing statements in the District of Columbia and the State of
New York in respect of the Assignment and the Manager’s Undertaking (to be
granted by Genco Shipping & Trading Limited), it is not necessary that any other
UCC financing statement be registered, filed, recorded or enrolled with any
court or other authority in any relevant jurisdiction.

 

11.1.9              No default  No Event of Default is continuing or might
reasonably be expected to result from the advance of the Loan.

 

11.1.10       Anti-corruption laws:  Each of the Security Parties and each other
member of the Group has conducted its businesses in compliance with applicable
anti-corruption laws, and has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

11.1.11       No misleading information  Any factual information provided by any
Security Party to any Finance Party was true and accurate in all material
respects as at the date it was provided and no material fact or consideration
was omitted.

 

56

--------------------------------------------------------------------------------


 

11.1.12       Pari passu ranking  The payment obligations of each Security Party
under the Finance Documents to which it is a party rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.

 

11.1.13       No proceedings pending or threatened  No litigation, arbitration
or administrative proceedings of or before any court, arbitral body or agency
have been started or (to the best of the Borrower’s knowledge) threatened which,
if adversely determined, might reasonably be expected to have a materially
adverse effect on the business, assets, financial condition or credit worthiness
of any Security Party.

 

11.1.14       Disclosure of material facts  The Borrower is not aware of any
material facts or circumstances which have not been disclosed to the Agent and
which might, if disclosed, have adversely affected the decision of a person
considering whether or not to make loan facilities of the nature contemplated by
this Agreement available to the Borrower.

 

11.1.15       Completeness of Relevant Documents  The copies of any Relevant
Documents provided or to be provided by the Borrower to the Agent in accordance
with Clause 3 (Conditions of Utilisation) are, or will be, true and accurate
copies of the originals and represent, or will represent, the full agreement
between the parties to those Relevant Documents in relation to the subject
matter of those Relevant Documents and there are no commissions, rebates,
premiums or other payments due or to become due in connection with the subject
matter of those Relevant Documents other than in the ordinary course of business
or as disclosed to, and approved in writing by, the Agent.

 

11.1.16       Legal and beneficial ownership The relevant Security Parties are,
with effect from the date of each Security Document, legal and beneficial owners
of all their assets and property which are the subject of the Security Documents
save where the terms of a Security Document specifically provide otherwise or
are otherwise the ultimate beneficial owners of all their assets and property.

 

57

--------------------------------------------------------------------------------


 

11.1.17       Insolvency proceedings  No order has been made, nor any petition
or other application been presented, or resolution passed or meeting convened
for the winding-up, judicial management, administration or receivership of any
of the Security Parties, nor are there any grounds on which any person would be
entitled to have any of the Security Parties wound up or placed under judicial
management, administration or receivership, nor has any person threatened to
present such a petition or convened or threatened to convene a meeting of any of
the Security Parties to consider a resolution to wind up any of the Security
Parties or any other resolutions, nor has any such step been taken in relation
to any of the Security Parties under the law relating to insolvency or the
relief of debtors in any part of the world.

 

11.1.18       No trading The Borrower has not traded or carried on business
prior to the Signing Date other than the acquisition, chartering and management
of the Vessel.

 

11.1.19       Ownership of the Borrower The issued shares in the Borrower are
legally and beneficially owned by the Pledgor and are fully paid up.

 

11.1.20       No breach of laws None of the Security Parties is in breach of any
law binding upon it or any of its assets including (without limitation) the ISM
Code, the ISPS Code, any replacement thereof and any other regulation, rule,
directive, requirement, request or guideline (whether or not having the force of
law).

 

11.1.21       Financial statements The financial statements provided pursuant to
Clause 12.1 (Information undertakings) are accurate and reveal the true
financial position of the relevant Security Parties.

 

11.1.22       No material liabilities The Borrower has not undertaken any
material liabilities, present or future, actual or contingent, save under the
Relevant Documents.

 

11.1.23       Environmental Claims All Environmental Laws applicable to the
Vessel have been complied with in all material respects and all material
consents, licenses and approvals required under such Environmental Laws have
been obtained and complied with in all material respects; no Environmental Claim

 

58

--------------------------------------------------------------------------------


 

has been made, settled or is pending against any Security Party or the Vessel,
which has not been fully satisfied.

 

11.1.24       Ranking and effectiveness There are no Encumbrances (other than
Permitted Encumbrances) affecting any of the assets of the Borrower and the
security constituted by the Security Documents is in each case valid, effective
security ranking first in priority.

 

11.1.25 Intellectual Property Each of the relevant Security Parties has licensed
to it on normal commercial terms all the Intellectual Property which is material
in the context of its business and which is required by it in order to carry on
its business as it is being conducted and as contemplated and does not, in
carrying on its business, infringe any Intellectual Property of any third party
in any respect and has taken all formal or procedural actions (including payment
of fees) required to maintain any material Intellectual Property owned by it.

 

11.1.26       No adverse consequences There are no adverse consequences for the
Finance Parties (or any of them) in the jurisdiction of incorporation of any of
the Security Parties in the entry into of the transactions contemplated by the
Finance Documents.

 

11.1.27       Correctness of all documents  All copy documents provided or to be
provided by or on behalf of a Security Party under or in connection with the
Finance Documents, including (without limitation) the constitutional documents
of the Security Parties, are true, accurate and complete copies of the same, are
in full force and effect and have not been modified or amended.

 

11.1.28       Accounting Reference Date(s) The accounting reference date of the
Borrower is 31 December of each calendar year.

 

11.1.29       No material adverse change There has been no material adverse
change in the financial position of the Borrower or any other Security Party
from that described to the Lender in the negotiation of this Agreement.

 

11.1.30       Insurances The Vessel will be insured in the manner required by
the Mortgage with effect from the Delivery Date, and all of the insurance

 

59

--------------------------------------------------------------------------------


 

covenants in the Mortgage will be fully performed from the Delivery Date
onwards.

 

11.1.31       Immunity  The Borrower has no right to immunity from set off,
legal proceedings, attachment prior to judgment, other attachment or execution
of judgment on the grounds of sovereign immunity or otherwise.

 

11.1.32       ERISA  (i) Neither the Borrower nor any Subsidiary or any ERISA
Affiliate is party to a Plan or Foreign Plan, (ii) the execution and delivery of
this Agreement and the consummation of the transactions hereunder will not
involve any “prohibited transaction” for purposes of Section 406 of ERISA or
Section 4975 of the IRC, (iii) no ERISA Termination Event has occurred or is
reasonably expected to occur, (iv) no ERISA Funding Event exists or has occurred
or is reasonably expected to occur and (v) no Foreign Termination Event or
Foreign Underfunding exists or has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Termination Events, ERISA Funding
Events, Foreign Termination Events and Foreign Underfundings that exist or have
occurred or which could reasonably be expected to occur, could reasonably be
expected to have a Material Adverse Effect.

 

11.1.33       Condition of Vessel  With effect from the Delivery Date the Vessel
will be and remain in the condition required by the Mortgage including (without
limitation) being classed with the highest class applicable to vessels of her
type with a classification society (being a member of the International
Association of Classification Societies) approved by the Agent, free of overdue
recommendations and qualifications unless otherwise agreed to by the Agent.

 

11.1.34       Chief Executive Office  No Security Party has an office or place
of business in the United States other than the office located at 299 Park
Avenue, 12th fl., New York, New York 10171, USA.

 

11.1.35       Anti terrorism law and Foreign Corrupt Practices Act

 

(a)                                 Neither the Borrower nor any other Security
Party or, to the knowledge of the Borrower, any director, officer, agent,
employee,

 

60

--------------------------------------------------------------------------------


 

affiliate or persons acting on the Borrower’s or any Security Party’s behalf is
in violation of any Legal Requirements (as defined in this Clause 11.1.35)
relating to terrorism (“Anti Terrorism Law”), including Executive Order
No. 13224 on Terrorist Financing, effective 24 September 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107
56 (the “Patriot Act”).

 

(b)                                 Neither the Borrower nor any other Security
Party or, to the knowledge of the Borrower, any director, officer, agent,
employee, affiliate or persons acting on the Borrower’s or any Security Party’s
behalf acting or benefiting in any capacity in connection with this Agreement is
any of the following:

 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti Terrorism Law;

 

(iv)                              a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

(c)                                     Neither the Borrower nor any other
Security Party or, to the knowledge of the Borrower, any director, officer,
agent, employee,

 

61

--------------------------------------------------------------------------------


 

affiliate or persons acting on the Borrower’s or any Security Party’s behalf
acting in any capacity in connection with this Agreement:

 

(i)                                     conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above;

 

(ii)                                  deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order; or

 

(iii)                               engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti Terrorism
Law.

 

(d)                                    Neither the Borrower nor any other
Security Party or, to the knowledge of the Borrower, any director, officer,
agent, employee, affiliate or persons acting on its behalf has:

 

(i)                                     used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity;

 

(ii)                                  made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds;

 

(iii)                               violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977; or

 

(iv)                              made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

In this Clause, “Legal Requirements” mean, as to any person, the constitutional
documents of such person, and any treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other

 

62

--------------------------------------------------------------------------------


 

government entity, and the interpretation or administration thereof, in each
case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.

 

11.1.36       Sanctions

 

(a)                                 The Borrower represents that neither the
Borrower, nor any of its Affiliates, nor any of their respective directors or
officers, is a Sanctions Target.

 

(b)                                 The Borrower represents and covenants that
it will not, directly or indirectly, use the proceeds of the Loan, or lend,
contribute or otherwise make available such proceeds to any Person, (i) for the
purpose of funding or facilitating any business of or with any Sanctions Target
or any Sanctioned Country in violation of Sanctions Laws, nor (ii) in any other
manner that would result in a violation of any Sanctions Law by, or could result
in the imposition of sanctions against, any Person (including any Person
participating in the transactions contemplated hereby, whether as lender,
investor, advisor or otherwise).

 

(c)                                  The Borrower represents that, except as has
been disclosed to the Agent or is not material to the question of whether any
Sanctions have been or will be violated, neither the Borrower nor any of its
Affiliates has engaged in any dealings or transactions in violation of Sanctions
Laws with or for the benefit of a Sanctions Target, or with or in a Sanctioned
Country, in the preceding three years, nor does the Borrower or any of its
subsidiaries have any plans to increase its dealings or transactions with
Sanctions Targets or Sanctioned Countries.

 

(d)                                 The Borrower represents that (i) neither the
Borrower nor any of its Affiliates has engaged in any activity or conduct that
would result in a material violation of, or be sanctionable under, any Sanctions
Laws, and (ii) there are not pending, nor to the best of the Borrower’s
knowledge, threatened, claims, charges, investigations, violations, settlements,
civil or criminal enforcement actions, lawsuits, or other

 

63

--------------------------------------------------------------------------------


 

court actions against the Borrower or any of its Affiliates alleging a violation
by the Borrower or any of its Affiliates of any applicable Sanctions Laws.

 

(e)                                  The Agent hereby notifies the Borrower that
pursuant to the requirements of Sanctions Laws (including the Patriot Act), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Agent to identify the Borrower in
accordance with the terms of such Sanctions Laws.

 

11.2                        Repetition  Each representation and warranty in
Clause 11.1 (Representations) is deemed to be repeated by the Borrower by
reference to the facts and circumstances then existing on the date of the
Drawdown Notice and the first day of each Interest Period.

 

12                                  Undertakings and Covenants

 

The undertakings and covenants in this Clause 12 remain in force for the
duration of the Facility Period.

 

12.1                        Information undertakings

 

12.1.1              Financial statements  The Borrower shall procure that the
Guarantor shall supply to the Agent as soon as the same become available, but in
any event within one hundred and eighty (180) days after the end of each of its
financial years, the Guarantor’s audited consolidated financial statements for
that financial year (all such financial statements to be supplemented by updated
details of all off-balance sheet and time charter hire commitments in respect of
the Vessel and the Other Vessel), together with a Compliance Certificate, signed
by the Chief Financial Officer of the Guarantor, setting out (in reasonable
detail) computations as to compliance with Clause 12.2 (Financial covenants) as
at the date as at which those financial statements were drawn up.

 

12.1.2              Requirements as to financial statements  Each set of
financial statements delivered by the Guarantor under Clause 12.1.1 (Financial
statements):

 

64

--------------------------------------------------------------------------------


 

(a)                                 shall be certified by a director or officer
of the Guarantor as fairly representing its financial condition as at the date
as at which those financial statements were drawn up; and

 

(b)                                 shall be prepared using GAAP, accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements unless, in relation to any set
of financial statements, the Borrower or the Guarantor notifies the Agent that
there has been a change in GAAP, the accounting practices or reference periods
and the Guarantor’s auditors deliver to the Agent:

 

(i)                                     a description of any change necessary
for those financial statements to reflect the GAAP, accounting practices and
reference periods upon which the Original Financial Statements were prepared;
and

 

(ii)                                  sufficient information, in form and
substance as may be reasonably required by the Agent, to enable the Agent to
make an accurate comparison between the financial position indicated in those
financial statements and that indicated in the Original Financial Statements.

 

12.1.3              Interim financial statements  The Borrower shall supply and
shall procure that the Guarantor shall supply to the Agent as soon as the same
become available, but in any event within forty five (45) days after the end of
each quarter during each of its financial years the Borrower’s and the
Guarantor’s unaudited quarterly financial statements for that quarter (such
financial statements to be supplemented by updated details of all off-balance
sheet and time charter hire commitments in respect of the Vessel and the Other
Vessel), together with a Compliance Certificate, signed by the Chief Financial
Officer of the Borrower or the Guarantor (as the case may be), setting out (in
reasonable detail) computations as to compliance with Clause 12.2 (Financial
covenants) as at the date as at which those financial statements were drawn up.

 

65

--------------------------------------------------------------------------------


 

12.1.4              Information: miscellaneous  The Borrower shall procure that
each Security Party supply to the Agent:

 

(a)                                 all documents which could reasonably be
expected to have a material effect on the business, assets, financial
creditworthiness of either Borrower or the Guarantor or the ability of a
Security Party to perform its obligations under any Finance Document which are
dispatched by the Borrower or any other Security Party to its shareholders (or
any class of them) or its creditors generally at the same time as they are
dispatched.  For the avoidance of doubt, this obligation does not include
circulars to shareholders of a routine and non-material nature;

 

(b)                                 promptly upon becoming aware of them,
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending against any Security Party, and which (i) might,
if adversely determined, have a materially adverse effect on the business,
assets, financial condition or credit worthiness of that Security Party and
(ii) exceed the amount of two million Dollars ($2,000,000) in respect of the
Guarantor and five hundred thousand Dollars ($500,000) in respect of the
Borrower; and

 

(c)                                  promptly, such further information
regarding the financial condition, business and operations of any Security Party
as the Agent may reasonably request including, without limitation, cash flow
analyses, quarterly reports on the financial and operating performance of the
Vessel and the Other Vessel, budgets and projections, in form and substance
satisfactory to the Agent.

 

12.1.5              Notification of default

 

The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

 

12.1.6              “Know your customer” checks  If:

 

66

--------------------------------------------------------------------------------


 

(a)                                 the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation made
after the Signing Date;

 

(b)                                 any change in the status of the Borrower
after the Signing Date; or

 

(c)                                  a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of (c) above, any prospective
new Lender) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender for itself (or, in the case of (c) above, on behalf of any
prospective new Lender) in order for the Agent or that Lender (or, in the case
of (c) above, any prospective new Lender) to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

12.2                      Financial covenants

 

12.2.1                At all times during the Facility Period, the Borrower
shall maintain cash in the Earnings Account free of Encumbrances (other than in
favour of the Security Agent) in an amount of not less than seven hundred and
fifty thousand Dollars ($750,000).

 

12.2.2                At all times during the Facility Period the Guarantor
will:-

 

(a)                                 maintain cash and Cash Equivalents
(including available but undrawn working capital lines) in an amount of not less
than seven hundred and fifty thousand Dollars ($750,000) per Fleet Vessel; and

 

(b)                                 not permit its maximum Leverage to exceed
seventy per cent (70%); and

 

67

--------------------------------------------------------------------------------


 

(c)                                  not permit its Consolidated Net Worth to be
less than the Minimum Consolidated Net Worth,

 

which covenants shall be tested upon receipt of the interim financial statements
delivered to the Agent pursuant to Clause 12.1.3 (Interim financial statements)
for a period ending on each Quarter Date.

 

12.2.3              In the event that any member of the Group enters into a loan
facility with other lenders or financial institutions on terms and conditions
such that any financial covenants analogous to those covenants in Clause 12.2.2
are, to the Agent’s opinion, on more favourable terms to those lenders or
financial institutions, the Borrower undertakes to provide and to procure that
the Guarantor provides the same terms and conditions to the Finance Parties on
the terms and conditions to be agreed between the Agent (acting on the
instructions of the Lenders) and the Borrower.

 

12.3                        General undertakings

 

12.3.1              Authorisations  The Borrower shall promptly:

 

(a)                                 obtain, comply with and do all that is
necessary to maintain in full force and effect; and

 

(b)                                 supply certified copies to the Agent of,

 

any consent, licence, approval or authorisation required under any law or
regulation to enable each Security Party to perform its obligations under the
Finance Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in the jurisdiction of incorporation
of each relevant Security Party of any Finance Document and to enable the
Borrower to carry out its business and own its assets.

 

12.3.2              Compliance with laws  The  Borrower shall, and shall procure
that the Guarantor and the Vessel shall comply in all respects with all national
and international laws, directives, regulations, decrees, rulings and such
analogous rules, to which it may be subject, including but not limited to, rules
relating to international sanctions and shall exercise its best endeavours to
ensure that any charterers do the same, if failure so to comply

 

68

--------------------------------------------------------------------------------


 

would materially impair its ability to perform its obligations under the Finance
Documents and shall be in possession of all proper trading certificates.

 

12.3.3              Conduct of business  The Borrower shall carry on and conduct
its business in a proper and efficient manner, file all requisite tax returns
and pay all tax which becomes due and payable (except where contested in good
faith).

 

12.3.4              Evidence of good standing  The Borrower will from time to
time if requested by the Agent provide the Agent with evidence in form and
substance satisfactory to the Agent that the Security Parties and all corporate
shareholders of any Security Party remain in good standing.

 

12.3.5              Negative pledge and no disposals  The Borrower shall not
without the prior written consent of the Agent create nor permit to subsist any
Encumbrance (other than a Permitted Encumbrance) or other third party rights
over any of its present or future assets or undertaking nor dispose of any of
those assets or of all or part of that undertaking.

 

12.3.6              Merger  The Borrower shall not and shall procure that the
Guarantor shall not, without the prior written consent of the Agent and Sinosure
enter into any amalgamation, demerger, merger or corporate reconstruction that
may (in the sole determination of the Agent acting reasonably), adversely impact
the Borrower’s or the Guarantor’s ability to perform their respective
obligations under the Finance Documents.

 

12.3.7              Change of business  The Borrower shall not without the prior
written consent of the Agent make any substantial change to the general nature
of its business from that carried on at the Signing Date.

 

12.3.8              No other business  The Borrower shall not without the prior
written consent of the Agent engage in any business other than the ownership,
operation, chartering and management of the Vessel.

 

12.3.9              No borrowings or other transactions The Borrower shall not
without the prior written consent of the Agent borrow any money (except for the
Loan and any shareholder loans made by the Guarantor and the Guarantor’s

 

69

--------------------------------------------------------------------------------


 

Subsidiaries or other indebtedness incurred by the Borrower in the normal course
of its business, which are all fully subordinated to the Lenders) nor enter into
any transaction (including a derivative transaction) which may result in the
incurrence of any additional indebtedness  or liabilities (including but not
limited to any guarantees, whether financial or performance related, other than
a Permitted Encumbrance).  In the event that the Borrower incurs any additional
indebtedness in accordance with this Clause 12.3.9, such additional indebtedness
(which for the avoidance of doubt shall not include the Loan and any shareholder
loans made by the Guarantor and the Guarantor’s Subsidiaries or other
indebtedness incurred by the Borrower in the normal course of its business,
which are all fully subordinated to the Lenders) shall not exceed an aggregate
amount of $500,000. Only the shareholder loans made by the Guarantor and the
Guarantor’s Subsidiaries to the Borrower and other indebtedness incurred by the
Borrower in the normal course of its business shall be fully subordinated to the
Lenders.

 

12.3.10       No substantial liabilities  Except in the ordinary course of
business, the Borrower shall not without the prior written consent of the Agent
incur any liability to any third party which is in the Agent’s opinion of a
substantial nature nor acquire or invert in any additional assets and/or
investments other than the Vessel.

 

12.3.11       No loans or other financial commitments  The Borrower shall not
without the prior written consent of the Agent make any loan nor enter into any
guarantee or indemnity or otherwise voluntarily assume any actual or contingent
liability in respect of any obligation of any other person except for loans made
in the ordinary course of business in connection with the chartering, operation
or repair of the Vessel.

 

12.3.12       No dividends or non-arm’s length transactions  The  Borrower may
pay dividends or make any other distributions or advances of a revenue or
capital nature to shareholders, or make any payments of principal or interest on
amounts owned to related entities or persons (including payment under any
shareholder loans), unless there is an Event of Default or such dividend,
distribution or payment would result in an Event of Default and provided that

 

70

--------------------------------------------------------------------------------


 

(a) the Security Parties are in compliance with the terms and conditions of the
Finance Documents, including, without limitation (i) the provisions of Clause
12.2 (Financial Covenants) and (ii) Clause 10.14 (Additional Security), (b)  the
Guarantor is in compliance with clause 6.4 of the Guarantee and (c) the Other
Borrower is in compliance with clause 6.4 of the Collateral Guarantee.  The
Borrower shall procure that the Guarantor shall without the consent of the Agent
be permitted to declare or pay Dividends or make any distribution provided that
(a) no Event of Default has occurred and is continuing and (b) the Guarantor is
in compliance with its financial covenants contained in clause 6.8 of the
Guarantee, (c) the Other Borrower is in compliance with clause 6.8 of the
Collateral Guarantee and (d) the Borrower is in compliance with all the
covenants contained in this Agreement.  The Guarantor may authorise, declare and
distribute a dividend of Rights (as such term is defined in the Shareholder
Rights Agreement and which are convertible into other securities as set out in
the Shareholder Rights Agreement) as contemplated by the Shareholder Rights
Agreement.  The Borrower shall not without the prior written consent of the
Agent, enter into a transaction with an affiliate other than on arm’s length
terms unless otherwise provided in relation to the Borrower pursuant to Clause
12.3.18 (No transaction with associated companies). For the avoidance of doubt,
nothing in this Clause 12.3.12 shall prohibit the Guarantor from buying back
already issued share capital.

 

12.3.13       No issue of shares The Borrower shall not, without the prior
written consent of the Agent, issue any new shares.

 

12.3.14       Inspection of records  The Borrower will permit the inspection of
its financial records and accounts from time to time by the Agent or its
nominee.

 

12.3.15       No change in Relevant Documents  The Borrower shall procure that,
without the prior written consent of the Agent, there shall be no termination
of, alteration to, or waiver of any term of, any of the Relevant Documents which
are not Finance Documents, other than in relation to (i) a time charter or other
contract of employment which is not capable of exceeding twenty four (24) months
duration and (ii) non-material alterations to the terms of the Management
Agreements (in respect of which (i) and (ii) no such consent shall be required),
provided there is no Default.

 

71

--------------------------------------------------------------------------------


 

12.3.16       No dealings with Master Agreement  The Borrower shall not assign,
novate or encumber or in any other way transfer any of its rights or obligations
under the Master Agreement nor enter into any interest rate exchange or hedging
agreement with anyone other than the Swap Provider.

 

12.3.17      No change in constitutional documents  The Borrower shall procure
that, without the prior written consent of the Agent, there shall be no
alteration to any provision of the constitutional documents of any of the
Security Parties.

 

12.3.18       No transaction with associated companies The Borrower shall not
without the prior written consent of the Agent, enter into any transactions
(except on arm’s length terms) with any associated companies or companies
associated with the Guarantor or any other connected persons, unless reasonably
entered in the Borrower’s normal course of business.

 

12.3.19       Subordination of shareholder loans The Borrower shall procure that
any shareholder loans and/or inter company borrowings or other indebtedness
permitted by the terms of this Agreement and all claims of the Managers against
the Borrower and all sums owed to the Managers and all other material claims
against the Borrower are fully subordinated to the Indebtedness on the terms and
condition set out in the Subordination Agreement.

 

12.3.20       No change of ownership or Change of Control The Borrower shall
procure that, without the prior written consent of the Agent:-

 

(a)                                 there shall be no change in the ownership
(whether legal or beneficial) or management control of the Borrower from that
advised to the Agent on or before the Signing Date; and

 

(b)                                 there shall be no Change of Control of the
Guarantor.

 

12.3.21       Maintenance of security The Borrower shall take all action
necessary or desirable in connection with the registration and perfection of the
security constituted by the Security Documents and maintain the same with valid
first priority throughout the Facility Period.

 

72

--------------------------------------------------------------------------------


 

12.3.22       Tax compliance The Borrower shall comply with all tax laws and
regulations binding upon it and/or any of its assets from time to time and the
Borrower shall not make any deduction or withholding for or on account of Tax
from any payment it may make under any Finance Document.

 

12.3.23       Material Creditors  The Borrower shall make reasonable endeavours
to procure that all material creditors of the Borrower agree not to petition for
the insolvency or winding up or receivership of the Borrower during the Facility
Period.

 

12.3.24       Separate business The Borrower undertakes to maintain itself and
its respective business entirely separate from any other affiliate of the
Borrower and in particular (but without prejudice to the generality of the
foregoing) the Borrower:

 

(a)                                 will maintain completely separate books and
records from any other affiliate of the Borrower;

 

(b)                                 will maintain separate bank accounts;

 

(c)                                  will not co-mingle its assets together with
the assets of another company or person;

 

(d)                                 will conduct its business in its own name;

 

(e)                                  will observe all corporate and other
formalities required by its constitutional documents;

 

(f)                                   will prepare and maintain separate
accounts and financial statements;

 

(g)                                  will maintain an arm’s length relationship
with the Managers and the Guarantor, and any affiliate of the Borrower;

 

(h)                                 will pay its own liabilities out of its own
funds;

 

(i)                                     will not become liable for third party
obligations or pledge the Lenders’ credit;

 

73

--------------------------------------------------------------------------------


 

(j)                                    will allocate fairly and reasonably any
overhead for shared office space and/or facilities (if applicable);

 

(k)                                 will not make available any loans or
advances to any entity including the Pledgor or the Guarantor;

 

(l)                                     will use separate stationery, invoices
and check books from any other affiliate of the Borrower;

 

(m)                             will maintain adequate capital for its needs;

 

(n)                                 will hold itself out at all times as a
separate entity and where appropriate correct any misapprehension of which it
becomes aware in relation to its separate identity;

 

(o)                                 will retain no employees save for the
master, officers and crew of the Vessel;

 

(p)                                 will not be or become the member of any
other VAT group without the prior written consent of the Agent,

 

with the proviso that to the extent transactions are permitted under the other
terms of this Agreement and the other Finance Documents such transactions are
not prohibited by this Clause 12.3.24

 

12.3.25       ERISA Events The Borrower shall furnish or cause to be furnished
to the Lenders written notice forthwith upon (i) the occurrence of a Foreign
Termination Event or Foreign Underfunding which, when taken together with all
ERISA Termination Events, ERISA Funding Events, Foreign Termination Events and
Foreign Underfundings, could reasonably be expected to give rise to a Material
Adverse Effect or (ii) the occurrence of any ERISA Termination Event or the
occurrence or existence of any ERISA Funding Event.

 

12.3.26       No Plans No Security Party will enter into any Plan or Foreign
Plan without obtaining the previous written consent of the Agent.

 

12.3.27       Changes in Offices  No Security Party shall change the location of
the chief executive office of any Security Party, the office of the chief place
of

 

74

--------------------------------------------------------------------------------


 

business of any Security Party, or the office in which the records relating to
the earnings or insurances of the Vessel is kept unless the Lenders shall have
received sixty (60) days prior notice of such change.

 

12.3.28       Protection of Sinosure Policy

 

(a)                                 If at any time in the opinion of the Agent
or the Sinosure Agent (acting on the instructions of Sinosure), any provision of
a Finance Document contradicts or conflicts with any provision of the Sinosure
Policy or Sinosure requires any further action to be taken or documents to be
entered into for the Sinosure Policy to remain in full force and effect, then
the Borrower shall take such action as the Agent, the Sinosure Agent or Sinosure
shall require to remove any contradiction or conflict and to ensure the Sinosure
Policy remains in full force and effect.

 

(b)                                 Without prejudice to Clause 12.3.28(a), the
Borrower shall, and will procure that the Guarantor shall:

 

(i)                                     take such action or refrain from taking
such action, as the Agent, the Sinosure Agent or Sinosure shall require in order
to ensure that the beneficiaries under the Sinosure Policy to comply with and
continue to benefit from the Sinosure Policy or to maintain the effectiveness of
the Sinosure Policy; and

 

(ii)                                  not do or omit to do or cause anything to
be done or omitted which might be contrary to or incompatible with the
obligations undertaken by the Sinosure Agent under or in connection with the
Sinosure Policy; and

 

(iii)                               execute all such documents and instruments
and do all such other acts and things as the Sinosure Agent and/or any Finance
Party may:

 

(I)                                   reasonably require in order to comply
with, and carry out the transactions contemplated by, the Finance Documents and
any documents required to be delivered under the Finance Documents; and

 

75

--------------------------------------------------------------------------------


 

(II)                              require in order for the beneficiaries under
the Sinosure Policy to comply with and continue to benefit from the Sinosure
Policy or to maintain the effectiveness of the Sinosure Policy.

 

12.3.29        No sale of Vessel  The Borrower covenants with the Finance
Parties not to sell, agree to sell, or otherwise dispose of, or agree to dispose
of, the Vessel without the prior written consent of the Agent and Sinosure,
unless the proceeds of such sale or disposal are sufficient to prepay the whole
of the Loan.

 

13                                  Events of Default

 

13.1                        Events of Default  Each of the events or
circumstances set out in this Clause 13.1 is an Event of Default.

 

13.1.1              Non-payment  The Borrower does not pay on the due date any
amount payable by it under a Finance Document at the place at and in the
currency in which it is expressed to be payable unless (a) its failure to pay is
caused by administrative or technical error or a Disruption Event and (b)
payment is made within five (5) Business Days of its due date.

 

13.1.2              Other obligations  A Security Party or any other person
(except a Finance Party) does not comply with any provision of any of the
Relevant Documents to which that Security Party or person is a party (other than
as referred to in Clause 13.1.1 (Non-payment)).

 

No Event of Default under this Clause 13.1.2 will occur if the failure to comply
is capable of remedy and does not relate either to the Insurances or to
compliance with Clause 10.14 (Additional security) (in respect of which failure
by the Borrower to comply with Clause 10.14.1, 10.14.2 or 10.14.3 within the
prescribed time period shall constitute an Event of Default immediately upon the
expiry of that time period) and is remedied within five (5) Business Days of the
Agent giving notice to the Borrower or the Borrower becoming aware of the
failure to comply.

 

13.1.3              Misrepresentation  Any representation, warranty or statement
made or deemed to be repeated by a Security Party in any Finance Document or any

 

76

--------------------------------------------------------------------------------


 

other document delivered by or on behalf of a Security Party under or in
connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or deemed to be repeated.

 

13.1.4              Cross default  Any Financial Indebtedness of a Security
Party or the Group or any member of the Group:

 

(a)                                 is not paid when due or within any
originally applicable grace period; or

 

(b)                                 is declared to be, or otherwise becomes, due
and payable before its specified maturity as a result of an event of default
(however described); or

 

(c)                                  is capable of being declared by a creditor
to be due and payable before its specified maturity as a result of such an
event.

 

PROVIDED THAT, in respect of the Guarantor such Financial Indebtedness shall be
no less than one million Dollars (USD 1,000,000).

 

13.1.5              Insolvency

 

(a)                                 A Security Party is unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.

 

(b)                                 The value of the assets of a Security Party
is less than its liabilities (taking into account contingent and prospective
liabilities).

 

(c)                                  A moratorium is declared in respect of any
indebtedness of a Security Party.

 

13.1.6              Insolvency proceedings  Any corporate action, legal
proceedings or other procedure or step is taken for:

 

(a)                                 the suspension of payments, a moratorium of
any indebtedness, winding-up, dissolution, administration, bankruptcy or

 

77

--------------------------------------------------------------------------------


 

reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of a Security Party (and which in the case of an involuntary action
by a third party is not dismissed within thirty (30) days after the commencement
of such action);

 

(b)                                 a composition, compromise, assignment or
arrangement with any creditor of a Security Party;

 

(c)                                  the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager, or trustee or other
similar officer in respect of any Security Party or any of its assets; or

 

(d)                                 enforcement of any Encumbrance over any
assets of a Security Party,

 

or any analogous procedure or step is taken in any jurisdiction.

 

13.1.7              Creditors’ process and material litigation Any
expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Security Party and is not discharged within fourteen (14)
days or a Security Party becomes involved in litigation which might adversely
affect its ability to perform any obligation under any Security Document to
which it is a party.

 

13.1.8              Change of Control There is a Change of Control.

 

13.1.9              Change in ownership or control of the Borrower There is any
change in the beneficial ownership or control of the Borrower from that advised
to the Agent by the Borrower at the Signing Date.

 

13.1.10       Repudiation etc  A Security Party or any other person (except a
Finance Party) repudiates any of the Finance Documents to which that Security
Party or person is a party or evidences an intention to do so or any event
occurs which in the reasonable opinion of the Agent may result in a repudiation
of the contract.

 

13.1.11       Conditions subsequent  Any of the conditions referred to in Clause
3.4 (Conditions subsequent) is not satisfied within the time reasonably required
by the Agent.

 

78

--------------------------------------------------------------------------------


 

13.1.12       Revocation or modification of authorisation  Any consent, licence,
approval, authorisation, filing, registration or other requirement of any
governmental, judicial or other public body or authority which is now, or which
at any time during the Facility Period becomes, necessary to enable a Security
Party or any other person (except a Finance Party) to comply with any of its
obligations under any of the Relevant Documents is not obtained, is revoked,
suspended, withdrawn or withheld, or is modified in a manner which the Agent
considers is, or may be, prejudicial to the interests of a Finance Party, or
ceases to remain in full force and effect.

 

13.1.13       Curtailment of business  A Security Party ceases, or threatens to
cease, to carry on all or a substantial part of its business or, as a result of
intervention by or under the authority of any government, the business of a
Security Party is wholly or partially curtailed or suspended, or all or a
substantial part of the assets or undertaking of a Security Party is seized,
nationalised, expropriated or compulsorily acquired.

 

13.1.14       Reduction of capital  Save as permitted under this Agreement, a
Security Party reduces its authorised or issued or subscribed capital. For the
avoidance of doubt, the Guarantor is permitted to buy back already issued share
capital.

 

13.1.15       Loss of Vessel  The Vessel suffers a Total Loss or is otherwise,
destroyed or abandoned, or a similar event occurs in relation to the Other
Vessel or any other vessel which may from time to time be mortgaged to the
Security Agent as security for the payment of all or any part of the
Indebtedness, except that a Total Loss (which term shall for the purposes of the
remainder of this Clause 13.1.15 include an event similar to a Total Loss in
relation to any other vessel) shall not be an Event of Default if:

 

(a)                                 the Vessel, the Other Vessel or other vessel
is insured in accordance with the Security Documents and a claim for Total Loss
is available under the terms of the relevant insurances; and

 

(b)                                 no insurer has refused to meet or has
disputed the claim for Total Loss and it is not apparent to the Agent in its
discretion that any such refusal or dispute is likely to occur; and

 

79

--------------------------------------------------------------------------------


 

(c)                                  payment of all insurance proceeds in
respect of the Total Loss is made in full to the Security Agent within one
hundred and fifty (150) days of the occurrence of the casualty giving rise to
the Total Loss in question or such longer period as the Agent may in its
discretion agree; and

 

(d)                                 the Borrower provide alternative security
acceptable to the Agent in its discretion in place of the Vessel, the Other
Vessel or other vessel acceptable to the Agent in its discretion.

 

13.1.16       Challenge to registration  The registration of the Vessel or the
Mortgage is contested or becomes void or voidable or liable to cancellation or
termination, or the validity or priority of the Mortgage is contested.

 

13.1.17       War or instability The country of registration of the Vessel
becomes involved in war (whether or not declared) or civil war or is occupied by
any other power or there is instability which may affect the country of the flag
of the Vessel or otherwise becomes unstable and the Agent in its discretion
considers that, as a result, the security conferred by any of the Security
Documents is materially prejudiced.

 

13.1.18       Master Agreement termination  In the event that a Transaction has
been entered into and is outstanding, a notice is given by the Swap Provider
under section 6(a) of the Master Agreement, or by any person under section
6(b)(iv) of the Master Agreement, in either case designating an Early
Termination Date for the purpose of the Master Agreement, or the Master
Agreement is for any other reason terminated, cancelled, suspended, rescinded,
revoked or otherwise ceases to remain in full force and effect.

 

13.1.19       Notice of termination  The Guarantor gives notice to the Security
Agent to determine its obligations under the Guarantee.

 

13.1.20       Material adverse effect  Any event or circumstance occurs which
has or is reasonably likely to have a Material Adverse Effect.

 

13.1.21       Class certification withdrawal The Vessel is withdrawn from its
class.

 

80

--------------------------------------------------------------------------------


 

13.1.22       Environmental incident Any incident occurs affecting the Borrower
or the Vessel or any Charterer or the Managers which may give rise to an
Environmental Claim which may have a materially adverse effect on the ability of
any Security Party to perform any obligations under any Security Document to
which it is a party.

 

13.1.23       Arrest The Vessel or the Other Vessel is captured, seized,
arrested or detained by any person other than any government or persons acting
on behalf of any government and is not released from the arrest or detention
within thirty (30) days of the occurrence of such capture, seizure, arrest or
detention.

 

13.1.24       Material Litigation Any litigation, arbitration, administrative,
governmental, regulatory or other investigations, proceedings or disputes are
commenced or threatened in relation to any of the Finance Documents or the
transactions contemplated in any of the Finance Documents or against any member
of the Group or its assets which has or is reasonably likely to have a Material
Adverse Effect.

 

13.1.25       ERISA An ERISA Funding Event, ERISA Termination Event, Foreign
Termination Event or Foreign Underfunding shall occur that, in the reasonable
opinion of the Majority Lenders, when taken together with all other ERISA
Funding Events, ERISA Termination Events, Foreign Termination Events and Foreign
Underfundings that have occurred, could reasonably be expected to have a
Material Adverse Effect.

 

13.2                        Acceleration  If an Event of Default is continuing
the Agent may by notice to the Borrower:

 

13.2.1              declare that the Loan, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents are
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

 

13.2.2              declare that the Loan is payable on demand, whereupon it
shall immediately become payable on demand by the Agent.

 

81

--------------------------------------------------------------------------------


 

14                                  Assignment and Sub-Participation

 

14.1                        Lenders’ rights  Notwithstanding the provisions of
Clause 10.12 (Sinosure Insurance Proceeds) a Lender may, without notice to or
the consent of the Borrower or the Guarantor or any Charterer, assign any of its
rights under this Agreement or transfer by novation any of its rights and
obligations under this Agreement to any third party, to any other branch of that
Lender or to any other bank or financial institution or (for the purpose of a
securitisation of that Lender’s rights or obligations under the Finance
Documents or a similar transaction of broadly equivalent economic effect) to any
special purpose vehicle, and may grant sub-participations in all or any part of
its Commitment.

 

14.2                        Borrower’s co-operation  The Borrower will
co-operate fully, and will procure that the Guarantor and any charterer
co-operates fully, with a Lender in connection with any assignment, transfer or
sub-participation or securitisation by that Lender; will execute and procure the
execution of such documents as that Lender may require in that connection; and
irrevocably authorise any Finance Party to disclose to any proposed assignee,
transferee or sub-participant or to any third party (whether before or after any
assignment, transfer, sub-participation or securitisation and whether or not any
assignment, transfer, sub-participation or securitisation shall take place) all
information relating to the Security Parties, the Loan, the Relevant Documents,
the Sinosure Policy and the Vessel which any Finance Party may in its discretion
consider necessary or desirable but subject to causing no material adverse
effect for the Borrower or the Guarantor.

 

14.3                        Rights of assignee  Any assignee of a Lender shall
(unless limited by the express terms of the assignment) take the full benefit of
every provision of the Finance Documents benefitting that Lender PROVIDED THAT:

 

14.3.1              if, as a result of circumstances existing at the date of the
assignment, the Borrower would be obliged to make a payment to the assignee
under Clause 8.5 (Increased costs) or Clause 17.3 (Grossing-up), then the
assignee shall only be entitled to receive payment under that Clause to the same
extent as that Lender would have been if the assignment had not taken place; and

 

14.3.2              an assignment will only be effective on notification by the
Agent to that Lender and the assignee that the Agent is satisfied it has
complied with all

 

82

--------------------------------------------------------------------------------


 

necessary “Know your customer” or other similar checks under all applicable laws
and regulations in relation to the assignment to the assignee.

 

14.4                        Transfer Certificates  If a Lender wishes to
transfer any of its rights and obligations under or pursuant to this Agreement,
it may do so by delivering to the Agent a duly completed Transfer Certificate,
in which event on the Transfer Date:

 

14.4.1              to the extent that that Lender seeks to transfer its rights
and obligations, the Borrower (on the one hand) and that Lender (on the other)
shall be released from further obligations towards the other;

 

14.4.2              the Borrower (on the one hand) and the transferee (on the
other) shall assume obligations towards the other identical to those released
pursuant to Clause 14.4.1 PROVIDED THAT if, as a result of circumstances
existing at the date of the Transfer Certificate, the Borrower would be obliged
to make a payment to the transferee under Clause 8.5 (Increased costs) or Clause
17.3 (Grossing-up), then the transferee shall only be entitled to receive
payment under that Clause to the same extent as that Lender would have been if
the transfer had not taken place; and

 

14.4.3              the Agent, each of the Lenders and the transferee shall have
the same rights and obligations between themselves as they would have had if the
transferee had been an original party to this Agreement as a Lender with the
rights and obligations transferred to it as a result of the transfer,

 

PROVIDED THAT the Agent shall only be obliged to execute a Transfer Certificate
once:

 

(a)                                 it is satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to the transfer to the transferee; and

 

(b)                                 the transferee has paid to the Agent for its
own account a transfer fee of three thousand Dollars ($3,000) (at Agent’s
option).

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.

 

83

--------------------------------------------------------------------------------


 

14.5                        Finance Documents  Unless otherwise expressly
provided in any Finance Document or otherwise expressly agreed between a Lender
and any proposed transferee and notified by that Lender to the Agent on or
before the relevant Transfer Date, there shall automatically be assigned to the
transferee with any transfer of a Lender’s rights and obligations under or
pursuant to this Agreement the rights of that Lender under or pursuant to the
Finance Documents (other than this Agreement) which relate to the portion of
that Lender’s rights and obligations transferred by the relevant Transfer
Certificate.

 

14.6                        No assignment or transfer by the Borrower  The
Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

14.7                          Securitisation  Any Lender may include all or part
of its rights or obligations under the Finance Documents in a securitisation (or
similar transaction of broadly equivalent economic effect) without consultation
with or consent of the Borrower or the Guarantor or any charterer. The Borrower
will, at the cost of the relevant Lender, co-operate fully with that Lender, and
will procure that the Guarantor and any charterer co-operate fully with that
Lender, in connection with any such securitisation (or similar transaction) by
that Lender and will execute and procure the execution of such documents as that
Lender may require in that connection.  The relevant Lender may disclose all
information relating to the Security Parties, the Loan and the Relevant
Documents and the Vessel to any investor or potential investor in such
securitisation (or similar transaction).

 

15                                  The Agent, the Security Agent, the Sinosure
Agent and the Lenders

 

15.1                        Appointment

 

15.1.1              Each Lender and the Sinosure Agent  appoints the Agent to
act as its agent under and in connection with the Finance Documents and each
Lender, the Sinosure Agent and the Agent appoints the Security Agent to act as
its security agent for the purpose of the Security Documents.

 

15.1.2              Each Lender and the Sinosure Agent authorises the Agent and
each Lender, the Sinosure Agent and the Agent authorises the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent or the Security Agent (as the case may be) under or in connection with
the

 

84

--------------------------------------------------------------------------------


 

Finance Documents together with any other incidental rights, powers, authorities
and discretions.

 

15.1.3              The Swap Provider appoints the Security Agent to act as its
security agent for the purpose of the Security Documents and authorises the
Security Agent to exercise the rights, powers, authorities and discretions
specifically given to the Security Agent under or in connection with the
Security Documents together with any other incidental rights, powers,
authorities and discretions.

 

15.1.4              Except where the context otherwise requires or where
expressly provided to the contrary, references in this Clause 15 to the “Agent”
shall mean the Agent and the Security Agent individually and collectively and
references in this Clause 15 to the “Finance Documents” or to any “Finance
Document” shall not include the Master Agreement.

 

15.1.5              Each Lender hereby appoints and authorises the Sinosure
Agent to act as its agent in connection herewith and for all purposes under the
Sinosure Policy (such agent being referred to as the “Sinosure Agent” in the
Sinosure Policy), with power to take all such actions as are specified for the
Sinosure Agent to take on behalf of the Lenders insured under the Sinosure
Policy, together with such other powers as are specifically delegated to the
Sinosure Agent by the terms of the Sinosure Policy or are reasonably incidental
thereto, and each Lender hereby authorises and instructs the Sinosure Agent to
execute and deliver on its behalf the Sinosure Policy and agrees severally to be
bound by the terms and conditions of the Sinosure Policy as if it had executed
and delivered such agreement for and in its own name.

 

15.2                        Authority  Each of the other Finance Parties
irrevocably authorises the Agent (subject to Clauses 15.4 (Limitations on
authority) and 15.18 (Instructions)):

 

15.2.1              to execute on its behalf any Finance Document (other than
this Agreement) and any variation or amendment of any Finance Document
(including this Agreement);

 

15.2.2              to collect, receive, release or pay any money on its behalf;

 

85

--------------------------------------------------------------------------------


 

15.2.3              acting on the instructions from time to time of the Majority
Lenders to give or withhold any waivers, consents or approvals under or pursuant
to any Finance Document; and

 

15.2.4              acting on the instructions from time to time of the Majority
Lenders to exercise, or refrain from exercising, any rights, powers, authorities
or discretions (including, without limitation, determining matters to be
acceptable to or agreed by the Agent) under or pursuant to any Finance Document.

 

The Agent shall have no duties or responsibilities as agent or as security agent
other than those expressly conferred on it by the Finance Documents and shall
not be obliged to act on any instructions from the Lenders or the Majority
Lenders if to do so would, in the opinion of the Agent, be contrary to any
provision of the Finance Documents or to any law, or would expose the Agent to
any actual or potential liability to any third party.

 

15.3                        Trust  The Security Agent agrees and declares, and
each of the other Finance Parties acknowledges, that, subject to the terms and
conditions of this Clause 15.3, the Security Agent holds the Trust Property on
trust for the Finance Parties absolutely.  Each of the other Finance Parties
agrees that the obligations, rights and benefits vested in the Security Agent
shall be performed and exercised in accordance with this Clause 15.3.  The
Security Agent shall have the benefit of all of the provisions of this Agreement
benefiting it in its capacity as security agent for the Finance Parties, and all
the powers and discretions conferred on trustees by the Trustee Act 1925 (to the
extent not inconsistent with this Agreement).  In addition:

 

15.3.1              the Security Agent and any attorney, agent or delegate of
the Security Agent may indemnify itself or himself out of the Trust Property
against all liabilities, costs, fees, damages, charges, losses and expenses
sustained or incurred by it or him in relation to the taking or holding of any
of the Trust Property or in connection with the exercise or purported exercise
of the rights, trusts, powers and discretions vested in the Security Agent or
any other such person by or pursuant to the Security Documents or in respect of
anything else done or omitted to be done in any way relating to the Security
Documents;

 

86

--------------------------------------------------------------------------------


 

15.3.2              the other Finance Parties acknowledge that the Security
Agent shall be under no obligation to insure any property nor to require any
other person to insure any property and shall not be responsible for any loss
which may be suffered by any person as a result of the lack or insufficiency of
any insurance; and

 

15.3.3              the Finance Parties agree that the perpetuity period
applicable to the trusts declared by this Agreement shall be the period of 125
years from the Signing Date.

 

The provisions of Part I of the Trustee Act 2000 shall not apply to the Security
Agent or the Trust Property.

 

15.4                            Limitations on authority  Except with the prior
written consent of all the Lenders, the Agent shall not be entitled to:

 

15.4.1              release or vary any security given for the Borrower’s
obligations under this Agreement; nor

 

15.4.2              waive the payment of any sum of money payable by any
Security Party under the Finance Documents; nor

 

15.4.3              reduce the Margin; nor

 

15.4.4              change the meaning of the expression “Majority Lenders”; nor

 

15.4.5              change the order of application of any moneys set out in
this Agreement; nor

 

15.4.6              exercise, or refrain from exercising, any right, power,
authority or discretion, or give or withhold any consent, the exercise or giving
of which is, by the terms of this Agreement, expressly reserved to the Lenders
or dependent on the instructions of all the Lenders; nor

 

15.4.7              extend the due date for the payment of any sum of money
payable by any Security Party under any Finance Document; nor

 

87

--------------------------------------------------------------------------------


 

15.4.8              take or refrain from taking any step if the effect of such
action or inaction may lead to the increase of the obligations of a Lender under
any Finance Document; nor

 

15.4.9              agree to change the currency in which any sum is payable
under any Finance Document (other than in accordance with the terms of the
relevant Finance Document); nor

 

15.4.10       agree to change this Clause 15.4;

 

and any amendment or waiver which relates to any of the above matters referred
to in this Clause 15.4 shall not be entered into by the Agent until all the
Lenders have agreed its terms. Any other amendment or waiver may be entered into
by the Agent with the consent of the Majority Lenders.

 

Except with Sinosure’s prior consent, the Agent shall not be entitled to
exercise or refrain from exercising any right, power, authority or discretion,
or give or withhold any consent, the exercise or giving of which is, by the
terms of this Agreement or the Sinosure Policy, would require Sinosure’s prior
consent and any amendment or waiver which relates to any matter which, by the
terms of any Finance Document, requires the prior consent of Sinosure shall not
be entered into or provided by the Agent until Sinosure has agreed to its terms.

 

15.5                        Liability  Neither the Agent nor any of its
directors, officers, employees or agents shall be liable to the Lenders or the
Sinosure Agent for anything done or omitted to be done by the Agent under or in
connection with any of the Relevant Documents unless as a result of the Agent’s
gross negligence or wilful misconduct.

 

15.6                        Acknowledgement  Each Lender and the Sinosure Agent
acknowledges that:

 

15.6.1              it has not relied on any representation made by the Agent or
any of the Agent’s directors, officers, employees or agents or by any other
person acting or purporting to act on behalf of the Agent to induce it to enter
into any Finance Document;

 

15.6.2              it has made and will continue to make without reliance on
the Agent, and based on such documents and other evidence as it considers
appropriate, its

 

88

--------------------------------------------------------------------------------


 

own independent investigation of the financial condition and affairs of the
Security Parties in connection with the making and continuation of the Loan;

 

15.6.3              it has made its own appraisal of the creditworthiness of the
Security Parties; and

 

15.6.4              the Agent shall not have any duty or responsibility at any
time to provide it with any credit or other information relating to any Security
Party unless that information is received by the Agent pursuant to the express
terms of a Finance Document.

 

Each Lender agrees that it will not assert nor seek to assert against any
director, officer, employee or agent of the Agent or against any other person
acting or purporting to act on behalf of the Agent any claim which it might have
against them in respect of any of the matters referred to in this Clause 15.6.

 

15.7                        Limitations on responsibility  The Agent shall have
no responsibility to any Security Party or to any Lender on account of:

 

15.7.1              the failure of a Lender or of any Security Party to perform
any of its obligations under a Finance Document; nor

 

15.7.2              the financial condition of any Security Party; nor

 

15.7.3              the completeness or accuracy of any statements,
representations or warranties made in or pursuant to any Finance Document, or in
or pursuant to any document delivered pursuant to or in connection with any
Finance Document; nor

 

15.7.4              the negotiation, execution, effectiveness, genuineness,
validity, enforceability, admissibility in evidence or sufficiency of any
Finance Document or of any document executed or delivered pursuant to or in
connection with any Finance Document.

 

15.8                        The Agent’s rights  The Agent may:

 

15.8.1              assume that all representations or warranties made or deemed
repeated by any Security Party in or pursuant to any Finance Document are true
and

 

89

--------------------------------------------------------------------------------


 

complete, unless, in its capacity as the Agent, it has acquired actual knowledge
to the contrary;

 

15.8.2              assume that no Default has occurred unless, in its capacity
as the Agent, it has acquired actual knowledge to the contrary;

 

15.8.3              rely on any document or notice believed by it to be genuine;

 

15.8.4              rely as to legal or other professional matters on opinions
and statements of any legal or other professional advisers selected or approved
by it;

 

15.8.5              rely as to any factual matters which might reasonably be
expected to be within the knowledge of any Security Party on a certificate
signed by or on behalf of that Security Party; and

 

15.8.6              refrain from exercising any right, power, discretion or
remedy unless and until instructed to exercise that right, power, discretion or
remedy and as to the manner of its exercise by the Lenders (or, where
applicable, by the Majority Lenders) and unless and until the Agent has received
from the Lenders any payment which the Agent may require on account of, or any
security which the Agent may require for, any costs, claims, expenses (including
legal and other professional fees) and liabilities which it considers it may
incur or sustain in complying with those instructions.

 

15.9                        The Agent’s duties  The Agent shall:

 

15.9.1              if requested in writing to do so by a Lender, make enquiry
and advise the Lenders as to the performance or observance of any of the
provisions of any Finance Document by any Security Party or as to the existence
of an Event of Default; and

 

15.9.2              inform the Lenders promptly of any Event of Default of which
the Agent has actual knowledge.

 

15.10                 No deemed knowledge  The Agent shall not be deemed to have
actual knowledge of the falsehood or incompleteness of any representation or
warranty made or deemed repeated by any Security Party or actual knowledge of
the occurrence of any Default unless a Lender or a Security Party shall have
given written notice thereof to the Agent in its capacity as the Agent.  Any
information acquired by the Agent other than

 

90

--------------------------------------------------------------------------------


 

specifically in its capacity as the Agent shall not be deemed to be information
acquired by the Agent in its capacity as the Agent.

 

15.11                 Other business  The Agent may, without any liability to
account to the Lenders, generally engage in any kind of banking or trust
business with a Security Party or with a Security Party’s subsidiaries or
associated companies or with a Lender as if it were not the Agent.

 

15.12                 Indemnity  The Lenders shall, promptly on the Agent’s
request, reimburse the Agent in their respective Proportionate Shares, for, and
keep the Agent fully indemnified in respect of all liabilities, damages, costs
and claims sustained or incurred by the Agent in connection with the Finance
Documents, or the performance of its duties and obligations, or the exercise of
its rights, powers, discretions or remedies under or pursuant to any Finance
Document, to the extent not paid by the Security Parties and not arising solely
from the Agent’s gross negligence or wilful misconduct.

 

15.13                 Employment of agents  In performing its duties and
exercising its rights, powers, discretions and remedies under or pursuant to the
Finance Documents, the Agent shall be entitled to employ and pay agents to do
anything which the Agent is empowered to do under or pursuant to the Finance
Documents (including the receipt of money and documents and the payment of
money) and to act or refrain from taking action in reliance on the opinion of,
or advice or information obtained from, any lawyer, banker, broker, accountant,
valuer or any other person believed by the Agent in good faith to be competent
to give such opinion, advice or information.

 

15.14                 Distribution of payments  The Agent (which term shall not
for the purposes of this Clause 15.14 include the Security Agent) shall pay
promptly to the order of each Finance Party every sum of money received by the
Agent pursuant to the Finance Documents for that Finance Party and until so paid
such amount shall be held by the Agent on trust absolutely for that Finance
Party.  If the Agent receives a sum of money which is insufficient to discharge
all the amounts then due and payable to every Finance Party under any one or
more of the Finance Documents, the Agent shall apply that sum in accordance with
the order set out in Clauses 10.11.1 to 10.11.10 inclusive (Application of
moneys by Security Agent), but as if references in those Clauses to the “Finance
Documents” or to any “Finance Document” did not include the Master Agreement and
as if the first Proviso to those Clauses were deleted.

 

91

--------------------------------------------------------------------------------


 

15.15                 Reimbursement  The Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum.  If,
however, the Agent does pay any sum to a Lender on account of any amount
prospectively due to that Lender pursuant to Clause 15.14 (Distribution of
payments) before it has itself received payment of that amount, that Lender
will, on demand by the Agent, refund to the Agent an amount equal to the sum so
paid, together with an amount sufficient to reimburse the Agent for any interest
which the Agent may certify that it has been required to pay on money borrowed
to fund the sum in question during the period beginning on the date of payment
and ending on the date on which the Agent receives reimbursement.

 

15.16                 Redistribution of payments  Unless otherwise agreed
between the Lenders and the Agent, if at any time a Lender receives or recovers
by way of set-off, the exercise of any lien or otherwise from any Security
Party, an amount greater than that Lender’s Proportionate Share of any sum due
from that Security Party to the Lenders under the Finance Documents (the amount
of the excess being referred to in this Clause 15.16 and in Clause 15.17
(Rescission of Excess Amount) as the “Excess Amount”) then:

 

15.16.1       that Lender shall promptly notify the Agent (which shall promptly
notify each other Lender);

 

15.16.2       that Lender shall pay to the Agent an amount equal to the Excess
Amount within ten (10) days of its receipt or recovery of the Excess Amount; and

 

15.16.3       the Agent shall treat that payment as if it were a payment by the
Security Party in question on account of the sum due from that Security Party to
the Lenders and shall account to the Lenders in respect of the Excess Amount in
accordance with the provisions of Clause 15.14 (Distribution of payments)

 

However, if a Lender has commenced any legal proceedings to recover sums owing
to it under the Finance Documents and, as a result of, or in connection with,
those proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Lender which had been notified of the
proceedings and had the legal right to, but did not, join those proceedings or
commence and diligently prosecute separate proceedings to enforce its rights in
the same or another court.

 

92

--------------------------------------------------------------------------------


 

15.17                 Rescission of Excess Amount  If all or any part of any
Excess Amount is rescinded or must otherwise be restored to any Security Party
or to any other third party, the Lenders which have received any part of that
Excess Amount by way of distribution from the Agent pursuant to Clause 15.16
(Redistribution of payments) shall repay to the Agent for the account of the
Lender which originally received or recovered the Excess Amount, the amount
which shall be necessary to ensure that the Lenders share rateably in accordance
with their Proportionate Shares in the amount of the receipt or payment
retained, together with interest on that amount at a rate equivalent to that (if
any) paid by the Lender receiving or recovering the Excess Amount to the person
to whom that Lender is liable to make payment in respect of such amount, and
Clause 15.16.3 (Redistribution of payments) shall apply only to the retained
amount.

 

15.18                 Instructions  Where the Agent is authorised or directed to
act or refrain from acting in accordance with the instructions of the Lenders or
of the Majority Lenders each of the Lenders shall provide the Agent with
instructions within three (3) Business Days of the Agent’s request (which
request may be made orally or in writing).  If a Lender does not provide the
Agent with instructions within that period, that Lender shall be bound by the
decision of the Agent.  Nothing in this Clause 15.18 shall limit the right of
the Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Majority Lenders if the Agent in its
discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with the Finance Documents.  In that event, the Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Agent pursuant to this Clause
15.18.

 

15.19                 Payments  All amounts payable to a Lender under this
Clause 15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Agent.

 

15.20                 “Know your customer” checks  Each Lender shall promptly
upon the request of the Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself) in order for the Agent to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

93

--------------------------------------------------------------------------------


 

15.21                 Sinosure Policy  Each Lender represents and warrants to
the Sinosure Agent that (a) it has reviewed the Sinosure Policy and is aware of
the provisions thereof, (b) the representations and warranties made by the
Sinosure Agent on behalf of each Lender under the Sinosure Policy are true and
correct with respect to such Lender in all respects, (c)  no information
provided by such Lender in writing to the Sinosure Agent or to Sinosure prior to
the date hereof was incomplete, untrue or incorrect in any respect except to the
extent that such Lender, in the exercise of reasonable care and due diligence
prior to the giving of the information, could not have discovered the error or
omission, and (d) it has not taken (or failed to take), and agrees that it shall
not take (or fail to take), any action that would result in the Sinosure Agent
being in breach of any of its obligations in its capacity as Sinosure Agent
under the Sinosure Policy or the other Finance Documents, or result in any of
Lenders being in breach of any of their respective obligations as insured
parties, under the Sinosure Policy, or which would otherwise prejudice the
Sinosure Agent’s ability to make a claim on behalf of the Lenders under the
Sinosure Policy.

 

15.22                 Sinosure Agent communication  The Sinosure Agent agrees to
furnish promptly to each Lender, a copy of each written communication received
by it from, or sent by it to, Sinosure expressly relating to the Sinosure
Policy.  The Sinosure Agent agrees not to take any action under the Sinosure
Policy without the consent of the Majority Lenders (which consent shall not be
unreasonably withheld), unless the Sinosure Agent has reasonably determined that
such action would not be material to the coverage provided to the Lenders
thereunder.

 

15.23                 Claims under the Sinosure Policy  Each Lender acknowledges
and agrees with the Sinosure Agent that it shall have no entitlement to make any
claim or to take any action whatsoever under or in connection with the Sinosure
Policy except through the Sinosure Agent or otherwise in accordance with the
Sinosure Policy and that all of the rights of such Lenders under the Sinosure
Policy shall only be exercised by the Sinosure Agent pursuant to and in
accordance with the Sinosure Policy.

 

15.24                 Sinosure Agent actions  The Sinosure Agent agrees to take
such actions under the Sinosure Policy (including with respect to any amendment,
modification or supplement to the Sinosure Policy) as may be directed on the
unanimous instructions of the Lenders from time to time; provided that, anything
herein or in

 

94

--------------------------------------------------------------------------------


 

the Sinosure Policy to the contrary notwithstanding, the Sinosure Agent shall
not be obliged to take any such action or to expend or risk its own funds or
otherwise incur any liability in the performance of any of its duties or the
exercise of any of its rights or powers hereunder or thereunder if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it or if
such action would be contrary to applicable law.

 

15.25                 Sinosure Agent indemnity  Each Lender severally agrees to
indemnify, in their respective Proportionate Shares, the Sinosure Agent and its
affiliates, and its and their respective officers, directors, employees and
agents for all liabilities, damages, costs and expenses sustained or incurred
by, or asserted against the Sinosure Agent or any of its affiliates or its or
their respective officers, directors, employees or agents arising out of or by
reason of any action taken by the Sinosure Agent or any of its affiliates or its
or their respective officers, directors, employees or agents or as a result of
any misrepresentations and/or other breaches under Clause 15.21 (Sinosure
Policy), provided that no Lender shall be liable for any of the foregoing to the
extent they arise from the gross negligence or wilful misconduct of the Sinosure
Agent. Each Lender expressly confirms and agrees that the Sinosure Agent shall
not be liable for any loss caused as a result of the breach by any such Lender
of its obligations under Clause 15.21 (Sinosure Policy). The provisions of
Clause 15.30 (Resignation), pertaining to the procedures to be followed in
connection with the appointment of a successor Agent shall constitute, mutatis
mutandis, the procedures to be followed in connection with the appointment of a
successor Sinosure Agent provided the Sinosure Agent is able to assign and/or
novate the Sinosure Policy to its successor.

 

15.26                 Reimbursement of premium  Each Lender agrees to reimburse
the Sinosure Agent in their respective Proportionate Shares in respect of the
Sinosure Premium (or any part thereof) if such premium (or any part thereof) is
paid by the Sinosure Agent and the Sinosure Agent is not put in funds or fully
reimbursed in accordance with the terms of Clause 8.13 (Sinosure Indemnity).

 

15.27                 Prior consultation with Sinosure  The Borrower
acknowledges that the Sinosure Agent and the Agent may, under the terms of the
Sinosure Policy be required:

 

95

--------------------------------------------------------------------------------


 

15.27.1       to consult with Sinosure, prior to the exercise of certain
decisions under the Finance Documents to which they are a party (including the
exercise of such voting rights in relation to any substantial amendment to any
Finance Document); and

 

15.27.2       to follow certain instructions given by Sinosure.

 

Each Finance Party will be deemed to have acted reasonably if it has acted on
the instructions of the Sinosure Agent (in accordance with the terms of the
Sinosure Policy) in the making of any such decision or the taking or refraining
to take any action under any Finance Document to which it is a party.

 

15.28                 Action contrary to Sinosure instructions or to the
Sinosure Policy etc.  If, in respect of any matter in relation to or arising out
of any of the Finance Documents where the approval, consent, authorisation or
instruction of Sinosure is required under the terms of the Finance Documents or
the Sinosure Policy, the Lenders or any one of more of them wish to take any
step or action under or in relation to which conflicts with, or in contrary to,
the provisions of the Sinosure Policy, the approval, consent, authorisation or
instruction of Sinosure, such step or action may only be taken with the consent
of all the Lenders.

 

15.29                 Sinosure override

 

15.29.1       Each of the Agent, the Security Agent and the Sinosure Agent shall
be authorised to take all such actions as they may deem necessary to ensure that
all requirements of Sinosure under or in connection with the Sinosure Policy are
complied with (unless all the Lenders instruct otherwise in writing).

 

15.29.2       None of the Agent, the Security Agent and the Sinosure Agent shall
be obliged to do anything if, in their opinion (upon consultation with
Sinosure), to do so could result in a breach of any requirements of Sinosure
under or in connection with the Sinosure Policy or affect the validity of the
Sinosure Policy (unless all the Lenders instruct otherwise in writing).

 

15.30                 Resignation  Subject to a successor being appointed in
accordance with this Clause 15.30, the Agent may resign as agent and/or security
agent at any time without

 

96

--------------------------------------------------------------------------------


 

assigning any reason by giving to the Borrower and the Lenders and the Sinosure
Agent notice of its intention to do so, in which event the following shall
apply:

 

15.30.1       the Lenders may within thirty (30) days after the date of the
Agent’s notice appoint a successor to act as agent and/or security agent or, if
they fail to do so, the Agent may appoint any other bank or financial
institution as its successor;

 

15.30.2       the resignation of the Agent shall take effect simultaneously with
the appointment of its successor on written notice of that appointment being
given to the Borrower and the Lenders;

 

15.30.3       the Agent shall thereupon be discharged from all further
obligations as agent and/or security agent but shall remain entitled to the
benefit of the provisions of this Clause 15; and

 

15.30.4       the Agent’s successor and each of the other parties to this
Agreement shall have the same rights and obligations amongst themselves as they
would have had if that successor had been a party to this Agreement.

 

15.31                 FATCA related resignation

 

15.31.1       The Agent shall resign in accordance with Clause 15.30 (and, to
the extent applicable, shall use reasonable endeavours to appoint a successor
Agent pursuant to Clause 15.30.1) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

 

(a)                                 the Agent fails to respond to a request
under Clause 8.11 (FATCA information) and a Lender reasonably believes that the
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

(b)                                 the information supplied by the Agent
pursuant to Clause 8.11 (FATCA information) indicates that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

97

--------------------------------------------------------------------------------


 

(c)                                  the Agent notifies the Borrower and the
Lenders that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date;

 

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

15.32                 No fiduciary relationship  Except as provided in Clauses
15.3 (Trust) and 15.14 (Distribution of payments), the Agent and the Sinosure
Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for any other person and nothing contained in any Finance Document
shall constitute a partnership between any two or more Lenders or between the
Agent and any other person.

 

15.33                 Liability of Sinosure Agent  Neither the Sinosure Agent
nor any of its directors, officers, employees or agents shall be liable to the
Lenders for anything done or omitted to be done by the Sinosure Agent under or
in connection with the Sinosure Policy, unless as a result of the Sinosure
Agent’s gross negligence or wilful misconduct.

 

16                                  Set-Off

 

16.1                        Set-off  A Finance Party may set off any matured
obligation due from the Borrower under any Finance Document (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to the Borrower, regardless of the place of payment, booking
branch or currency of either obligation.  If the obligations are in different
currencies, that Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

16.2                        Master Agreement Rights  The rights conferred on the
Swap Provider provided by this Clause 16 shall be in addition to, and without
prejudice to or limitations of, the rights of netting and set off conferred on
the Swap Provider by the Master Agreement.

 

98

--------------------------------------------------------------------------------


 

17                                  Payments

 

17.1                        Payments  Each amount payable by the Borrower under
a Finance Document (other than the Master Agreement) shall be paid to such
account at such bank as the Agent may from time to time direct to the Borrower
in the Currency of Account and in such funds as are customary at the time for
settlement of transactions in the relevant currency in the place of payment. 
Payment shall be deemed to have been received by the Agent on the date on which
the Agent receives authenticated advice of receipt, unless that advice is
received by the Agent on a day other than a Business Day or at a time of day
(whether on a Business Day or not) when the Agent in its discretion considers
that it is impossible or impracticable for the Agent to utilise the amount
received for value that same day, in which event the payment in question shall
be deemed to have been received by the Agent on the Business Day next following
the date of receipt of advice by the Agent.

 

17.2                        No deductions or withholdings  Each payment (whether
of principal or interest or otherwise) to be made by the Borrower under a
Finance Document (other than the Master Agreement) shall, subject only to Clause
17.3 (Grossing-up), be made free and clear of and without deduction for or on
account of any Taxes or other deductions, withholdings, restrictions, conditions
or counterclaims of any nature.

 

17.3                        Grossing-up  If at any time any law requires (or is
interpreted to require) the Borrower to make any deduction or withholding (other
than a FATCA Deduction) from any payment, or to change the rate or manner in
which any required deduction or withholding is made, under a Finance Document
(other than the Master Agreement), the Borrower will promptly notify the Agent
and, simultaneously with that payment, will pay to the Agent whatever additional
amount (after taking into account any additional Taxes on, or deductions or
withholdings from, or restrictions or conditions on, that additional amount) is
necessary to ensure that, after the deduction or withholding, the relevant
Finance Parties receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.

 

17.4                        Evidence of deductions  If at any time the Borrower
is required by law to make any deduction or withholding from any payment to be
made by it under a Finance Document (other than the Master Agreement), the
Borrower will pay the amount required to be deducted or withheld to the relevant
authority within the time allowed under the applicable law and will, no later
than thirty (30) days after making that

 

99

--------------------------------------------------------------------------------


 

payment, deliver to the Agent an original receipt issued by the relevant
authority, or other evidence acceptable to the Agent, evidencing the payment to
that authority of all amounts required to be deducted or withheld.

 

17.5                        Adjustment of due dates  If any payment or transfer
of funds to be made under a Finance Document, other than a payment of interest
on the Loan or a payment under the Master Agreement, shall be due on a day which
is not a Business Day, that payment shall be made on the next succeeding
Business Day (unless the next succeeding Business Day falls in the next calendar
month in which event the payment shall be made on the next preceding Business
Day).  Any such variation of time shall be taken into account in computing any
interest in respect of that payment.

 

17.6                        Control account  The Agent shall open and maintain
on its books a control account in the name of the Borrower showing the advance
of the Loan and the computation and payment of interest and all other sums due
under this Agreement.  The Borrower’s obligations to repay the Loan and to pay
interest and all other sums due under this Agreement shall be evidenced by the
entries from time to time made in the control account opened and maintained
under this Clause 17.6 and those entries will, in the absence of manifest error,
be conclusive and binding.

 

17.7                        Clawback  The Agent shall have no liability to pay
any sum to the Borrower until it has itself received payment of that sum.  If,
however, the Agent does pay any sum to the Borrower on account of any amount
prospectively due to the Borrower pursuant to Clause 4 (Advance) before it has
itself received payment of that amount, the Borrower will, on demand by the
Agent, refund to the Agent an amount equal to the sum so paid, together with an
amount sufficient to reimburse the Agent for any interest which the Agent may
certify that it has been required to pay on money borrowed to fund the sum in
question during the period beginning on the date of payment and ending on the
date on which the Agent receives reimbursement.

 

18                                  Notices

 

18.1                        Communications in writing  Any communication to be
made under or in connection with this Agreement shall be made in writing and,
unless otherwise stated, may be made by fax or letter.

 

100

--------------------------------------------------------------------------------


 

18.2                        Addresses  The address and fax number (and the
department or officer, if any, for whose attention the communication is to be
made) of each party to this Agreement for any communication or document to be
made or delivered under or in connection with this Agreement are:

 

18.2.1              in the case of the Borrower:-

c/o Genco Shipping & Trading Limited

299 Park Avenue

12th Floor

New York, NY 10171

marked for the attention of: John Wobensmith

Fax no: +1 646 443 8555

Email: John.Wobensmith@gencoshipping.com

 

18.2.2              in the case of each Lender, at the address below its name in
Schedule 1 (The Lenders and the Commitments) or (as the case may require) in the
relevant Transfer Certificate;

 

18.2.3              in the case of the Agent and the Security Agent:-

ABN AMRO Capital USA LLC

100 Park Avenue

24th Floor

NY 10017

USA

Attn: Rajbir Talwar

Fax No: +1 917 284 6850

or Fax No: +1 917 284 6697

Email:  rajbir.talwar@abnamro.com

 

18.2.4              in the case of the Sinosure Agent::

 

ABN AMRO Bank N.V. Singapore Branch

10 Collyer Quay,

#07-01 Ocean Financial Centre,

Singapore 049315

Attn: Erwin Boon

Fax No: +65 6538 2218

Email: erwin.boon@sg.abnamro.com

 

18.2.5              in the case of the Swap Provider:

ABN AMRO Bank N.V.

100 Park Avenue

17th Floor

NY 10017

USA

Attn: MacGregor Stockdale

Fax No: +1 917 284 6698

 

101

--------------------------------------------------------------------------------


 

Email: Macgregor.stockdale@abnamro.com

 

or any substitute address, fax number, department or officer as any party may
notify to the Agent (or the Agent may notify to the other parties, if a change
is made by the Agent) by not less than five (5) Business Days’ notice.

 

18.3                        Delivery  Any communication or document made or
delivered by one party to this Agreement to another under or in connection with
this Agreement will only be effective:

 

18.3.1              if by way of fax, when received in legible form; or

 

18.3.2              if by way of letter, when it has been left at the relevant
address or five (5) Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 18.2 (Addresses), if addressed to that department
or officer.

 

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent.

 

All notices from or to the Borrower shall be sent through the Agent.

 

Any communication or document which becomes effective, in accordance with this
Clause 18.3, after 5.00 p.m. in the place of receipt shall be deemed only to
become effective on the following day.

 

18.4                        Notification of address and fax number  Promptly
upon receipt of notification of an address, fax number or change of address,
pursuant to Clause 18.2 (Addresses) or changing its own address or fax number,
the Agent shall notify the other parties to this Agreement.

 

18.5                        English language  Any notice given under or in
connection with this Agreement must be in English.  All other documents provided
under or in connection with this Agreement must be:

 

18.5.1              in English; or

 

102

--------------------------------------------------------------------------------


 

18.5.2              if not in English, and if so required by the Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

18.6                        Electronic communication

 

18.6.1              Any communication to be made between any two Parties under
or in connection with this Agreement may be made by electronic mail or other
electronic means to the extent that those two Parties agree that this is to be
an accepted form of communication and if those two Parties:

 

(a)                                 notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(b)                                 notify each other of any change to their
address or any other such information supplied by them by not less than five
(5) Business Days’ notice.

 

18.6.2              Any electronic communication made between those two Parties
will be effective only when actually received in readable form and in the case
of any electronic communication made by a Party to the Agent only if it is
addressed in such a manner as the Agent shall specify for this purpose.

 

18.6.3              Any electronic communication which becomes effective, in
accordance with Clause 18.6.2, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

19                                  Partial Invalidity

 

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

103

--------------------------------------------------------------------------------


 

20                                  Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents.  No election to affirm any of the Finance Documents on the part of
any Finance Party shall be effective unless it is in writing.  No single or
partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy.  The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

21                                  Miscellaneous

 

21.1                        No oral variations  No variation or amendment of a
Finance Document shall be valid unless in writing and signed on behalf of all
the Finance Parties and provided the prior approval of Sinosure has been
obtained.

 

21.2                        Further assurance  If any provision of a Finance
Document shall be invalid or unenforceable in whole or in part by reason of any
present or future law or any decision of any court, or if the documents at any
time held by or on behalf of the Finance Parties or any of them are considered
by the Lenders for any reason insufficient to carry out the terms of this
Agreement, then from time to time the Borrower will promptly, on demand by the
Agent, execute or procure the execution of such further documents as in the
opinion of the Lenders are necessary to provide adequate security for the
repayment of the Indebtedness.

 

21.3                        Rescission of payments etc.  Any discharge, release
or reassignment by a Finance Party of any of the security constituted by, or any
of the obligations of a Security Party contained in, a Finance Document shall be
(and be deemed always to have been) void if any act (including, without
limitation, any payment) as a result of which such discharge, release or
reassignment was given or made is subsequently wholly or partially rescinded or
avoided by operation of any law.

 

21.4                        Certificates  Any certificate or statement signed by
an authorised signatory of the Agent purporting to show the amount of the
Indebtedness (or any part of the Indebtedness) or any other amount referred to
in any Finance Document shall, save

 

104

--------------------------------------------------------------------------------


 

for manifest error or on any question of law, be conclusive evidence as against
the Borrower of that amount.

 

21.5                        Counterparts  This Agreement may be executed in any
number of counterparts each of which shall be original but which shall together
constitute the same instrument.

 

21.6                        Contracts (Rights of Third Parties) Act 1999  A
person who is not a party to this Agreement (other than Sinosure) has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Agreement.

 

21.7                        Disclosure Without prejudice to Clause 14.2
(Borrower’s co operation) and Clause 14.7 (Securitisation) and subject to
causing no material adverse effect to the Borrower or the Guarantor, the
Borrower irrevocably authorises, and shall procure that the Guarantor shall
irrevocably authorise, the Finance Parties to disclose from time to time
information relating to the Security Parties, the Loan, the Relevant Documents,
the Vessel, that Finance Party’s account, any Commitment and any agreement
entered into by any Security Party in connection with the Finance Documents to:

 

(a)                                 any private, public or internationally
recognised authority;

 

(b)                                 a Finance Party’s head offices, branches,
affiliates or professional advisers;

 

(c)                                  any other party to the Finance Documents or
its professional advisers;

 

(d)                                 any rating agency or its professional
advisers;

 

(e)                                  any person with whom any Finance Party
proposes to enter (or contemplate entering) into contractual relations in
relation to the Loan and/or any Commitment; and

 

(f)                                   any other person(s) in relation to the
funding, financing, refinancing, transfer, assignment, sale, sub-participation
or operational arrangement or other transaction in relation thereto, including,
without limitation, any enforcement or preservation, assignment, transfer, sale
or sub-participation of any of the rights and obligations of any Finance Party
under the Finance Documents.

 

21.8                        Sinosure  The Agent agrees that it will consult with
Sinosure (through the Sinosure Agent) prior to issuing a notice pursuant to
Clause 13.2 (Acceleration).

 

105

--------------------------------------------------------------------------------


 

The Sinosure Agent shall provide Sinosure with a written notice of the
disbursement of the Loan with ten (10) days after the Drawdown Date.

 

22                                  Law and Jurisdiction

 

22.1                        Governing law  This Agreement and any
non-contractual obligations arising from or in connection with it shall in all
respects be governed by and interpreted in accordance with English law.

 

22.2                        Jurisdiction  For the exclusive benefit of the
Finance Parties, the parties to this Agreement irrevocably agree that the courts
of England are to have exclusive jurisdiction to settle any dispute (a) arising
from or in connection with this Agreement or (b) relating to any non-contractual
obligations arising from or in connection with this Agreement and that any
proceedings may be brought in those courts.

 

22.3                        Alternative jurisdictions  Nothing contained in this
Clause 22 shall limit the right of the Finance Parties to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

 

22.4                        Waiver of objections  The Borrower irrevocably
waives any objection which it may now or in the future have to the laying of the
venue of any proceedings in any court referred to in this Clause 22, and any
claim that those proceedings have been brought in an inconvenient or
inappropriate forum, and irrevocably agrees that a judgment in any proceedings
commenced in any such court shall be conclusive and binding on it and may be
enforced in the courts of any other jurisdiction.

 

22.5                        Service of process  Without prejudice to any other
mode of service allowed under any relevant law, the Borrower:

 

22.5.1              irrevocably appoints WFW Legal Services Limited present of
15 Appold Street, London EC2A 2HB, England as its agent for service of process
in relation to any proceedings before the English courts in connection with this
Agreement; and

 

106

--------------------------------------------------------------------------------


 

22.5.2              agrees that failure by a process agent to notify any
Borrower of the process will not invalidate the proceedings concerned.

 

107

--------------------------------------------------------------------------------


 

SCHEDULE 1               The Lenders and the Commitments

 

The Lenders

The Commitments

 

 

ABN AMRO Capital USA LLC

$16,800,000

100 Park Avenue

 

24th Floor

 

NY 10017

 

USA

 

Attn:

Maria Pina (Fax No: +1 917 284 6917)

 

Email:

maria.pina@abnamro.com

 

Attn:

Rajbir Talwar (Fax No.: +1 917 284 6850)

 

Email:

rajbir.talwar@abnamro.com

 

 

108

--------------------------------------------------------------------------------


 

SCHEDULE 2  : Conditions Precedent and Subsequent

 

Part I: Conditions precedent

 

1                                         Security Parties

 

(a)                                 Constitutional Documents  Copies of the
constitutional documents of each Security Party, together with such other
evidence as the Agent may reasonably require that each Security Party is duly
incorporated in its country of  incorporation and remains in existence with
power to enter into, and perform its obligations under, the Finance  Documents
to which it is or is to become a party.

 

(b)                                 Certificates of good standing  A certificate
of good standing in respect of each Security Party (if such a certificate can be
obtained).

 

(c)                                  Board resolutions  A copy of a resolution
of the board of directors of each Security Party:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute those Finance Documents; and

 

(ii)                                  authorising a specified person or persons
to execute those Finance Documents (and all documents and notices to be signed
and/or despatched under those documents) on its behalf,

 

provided that in the case of the Guarantor such resolution may (subject to
Marshall Islands counsel approval) be a general resolution on the basis that
such resolution shall be followed by a specific ratifying resolution within 30
days of the date hereof.

 

(d)                                 Specimen signatures and copy passports  A
specimen of the signature and a copy of the passport of each person authorised
by the resolutions referred to in paragraph (c) above.

 

(e)                                  Shareholder resolutions  (If required by
the relevant correspondent counsel) a copy of a resolution signed by all the
holders of the issued shares in each security Party, approving the terms of, and
the transactions contemplated by, the Finance Documents to which that Security
Party is a party.

 

109

--------------------------------------------------------------------------------


 

(f)                                   Officer’s certificates  A certificate of a
duly authorised officer of each Security Party certifying that each copy
document relating to it specified in this Part I of Schedule 2 is correct,
complete and in full force and effect and setting out the names of the directors
and officers of that Security Party and in the case of the Borrower setting out
the shareholders of the Borrower and the proportion of shares held by each
shareholder.

 

(g)                                  Evidence of registration  Where such
registration is required or permitted under the laws of the relevant
jurisdiction, evidence that the names of the directors, officers and
shareholders of each Security Party are duly registered in the companies
registry or other registry in the country of incorporation of that Security
Party.

 

(h)                                 Powers of attorney  The notarially attested
and legalised power of attorney of each Security Party under which any documents
are to be executed or transactions undertaken by that Security Party.

 

2                                         Security and related documents

 

(a)                                 Vessel documents  Photocopies, certified as
true, accurate and complete by a director or the secretary or the legal advisers
of the Borrower, of:

 

(i)                                     the Building Contract;

 

(ii)                                  the Builder’s Certificate and/or bill of
sale transferring title in the Vessel to the Borrower free of all encumbrances,
maritime liens or other debts;

 

(iii)                               the protocol of delivery and acceptance
evidencing the unconditional physical delivery of the Vessel by the Builder to
the Borrower pursuant to the Building Contract;

 

(iv)                              the commercial invoice issued by the Builder
in respect of the final contract price of the Vessel;

 

(v)                                 the declaration of warranty issued by the
Builder to the Borrower pursuant to the Building Contract;

 

(vi)                              the Management Agreement;

 

110

--------------------------------------------------------------------------------


 

(vii)                           the Vessel’s current Safety Construction, Safety
Equipment, Safety Radio and Load Line Certificates;

 

(viii)                        (if applicable) evidence of the Vessel’s current
Certificate of Financial Responsibility issued pursuant to the United States Oil
Pollution Act 1990;

 

(ix)                              the ISM Company’s current DOC;

 

(x)                                 the Vessel’s current Tonnage Certificate;

 

in each case together with all addenda, amendments or supplements.

 

(b)                                 Evidence of Borrower’s title  Evidence that
any prior registration of the Vessel in the ownership of the Builder and any
Encumbrance registered against that ownership have been cancelled (or
confirmation from the Builder that there was no such prior registration) and
evidence that on the Drawdown Date (i) the Vessel will be at least provisionally
registered under an Approved Flag in the ownership of the Borrower and (ii) the
Mortgage will be capable of being registered against the Vessel with first
priority.

 

(c)                                  Evidence of insurance  Evidence that the
Vessel is insured in the manner required by the Security Documents and that
letters of undertaking will be issued in the manner required by the Security
Documents, together with the written approval of the Insurances by an insurance
adviser appointed by the Agent. The Borrower shall notify the identity of the
insurers and the main terms of the Insurances that will be affected to the Agent
at least fifteen (15) days prior to the Delivery Date.

 

(d)                                 Confirmation of class  An interim
Certificate of Confirmation of Class for hull and machinery confirming that the
Vessel is classed with the highest class applicable to vessels of her type with
American Bureau of Shipping or such other classification society as may be
acceptable to the Agent free of recommendations, qualifications and requirements
unless otherwise agreed by the Agent in writing.

 

(e)                                  Valuation  Not more than fourteen (14) days
prior to the Drawdown Date or such other period as the Agent may agree,  a
valuation of the Vessel from an Approved Broker addressed to the Agent to be
issued in accordance with the requirements of Clause 10.15.1 (Fair Market Value
determination) certifying the Fair Market Value of the Vessel.

 

111

--------------------------------------------------------------------------------


 

(f)                                   Finance Documents  The Finance Documents
[(other than the Other Vessel Security Documents)](1) together with all other
documents required by any of them, including, without limitation, all notices of
assignment and/or charge and evidence that those notices will be duly
acknowledged by the recipients.

 

(g)                                  Mandates  Such duly signed forms of
mandate, and/or other evidence of the opening of the Earnings Account, as the
Security Agent may require.

 

(h)                                 No disputes  The written confirmation of the
Borrower that there is no dispute under any of the Relevant Documents as between
the parties to any such document.

 

(i)                                     Pre-delivery instalments and equity
contribution  Evidence of full payment to the Seller of any part of the purchase
price of the Vessel under the Building Contract which is payable on or before
the Delivery Date and which is not being financed by the Loan.

 

(j)                                    The Account Holder’s confirmation  The
written confirmation of the Account Holder that the Earnings Account has been
opened with the Account Holder and to its actual knowledge is free from
Encumbrances and rights of set off other than as created by or pursuant to the
Security Documents.

 

(k)                                 Other Relevant Documents  Copies of each of
the Relevant Documents not otherwise comprised in the documents listed in this
Part I of Schedule 2.

 

(l)                                     Searches  The Security Agent shall have
received UCC searches satisfactory to it that there are no Encumbrances (other
than Permitted Encumbrances) affecting any of the assets of the Borrower.

 

(m)                             Evidence of Sinosure authority  Evidence
satisfactory to the Lenders that the Sinosure Policy has been duly authorised by
Sinosure.

 

(n)                                 Sinosure Policy  An original counterpart of
the Sinosure Policy duly executed by Sinosure, including an English translation
in form and substance acceptable to the Agent (acting on the unanimous
instructions of the Lenders) and the Sinosure Policy being in full force and
effect.

 

--------------------------------------------------------------------------------

(1)  To be included if this Loan Agreement is signed prior to the delivery of
the Other Vessel.

 

112

--------------------------------------------------------------------------------


 

(o)                                 Sinosure Premium  Evidence in form and
substance acceptable to the Agent (acting on the unanimous instructions of the
Lenders) of the payment to, and receipt by, Sinosure of the full amount of the
Sinosure Premium and any costs and expenses which are then due and payable to
Sinosure.

 

(p)                                 Sinosure documents  Evidence that any
documents required by Sinosure under the Sinosure Policy have been duly
delivered to Sinosure.

 

3                                         Legal opinions

 

If a Security Party is incorporated in a jurisdiction other than England and
Wales or if any Finance Document is governed by the laws of a jurisdiction other
than England and Wales, a legal opinion of the legal advisers to the Lenders in
each relevant jurisdiction (including a legal opinion in respect of the Sinosure
Policy), substantially in the form or forms provided to the Agent prior to the
Signing Date or confirmation satisfactory to the Agent that such an opinion will
be given.

 

4                                         Other documents and evidence

 

(a)                                 Drawdown Notice  A duly completed Drawdown
Notice.

 

(b)                                 Process agent  Evidence that any process
agent referred to in Clause 22.5 (Service of process) and any process agent
appointed under any other Finance Document has accepted its appointment.

 

(c)                                  Other authorisations A copy of any other
consent, licence, approval, authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable (if it has
notified the Borrower accordingly) in connection with the entry into and
performance of the transactions contemplated by any of the Relevant Documents or
for the validity and enforceability of any of the Relevant Documents.

 

(d)                                 Financial statements  Copies of the Original
Financial Statements.

 

(e)                                  Fees  Evidence that the fees, costs and
expenses then due from the Borrower under Clause 8 (Indemnities) and Clause 9
(Fees) have been paid or will be paid by the relevant Drawdown Date.

 

(f)                                   “Know your customer” documents  Such
documentation and other evidence as is reasonably requested by the Agent in
order for the Lenders to comply with all

 

113

--------------------------------------------------------------------------------


 

necessary “know your customer” or similar identification procedures in relation
to the transactions contemplated in the Finance Documents.

 

114

--------------------------------------------------------------------------------


 

Part II: Conditions subsequent

 

1                                         Evidence of Borrower’s title 
Certificate of ownership and encumbrance (or equivalent) issued by the Registrar
of Ships (or equivalent official) of the Approved Flag where the Vessel is
registered confirming that (a) the Vessel is permanently registered under that
flag in the ownership of the Borrower, (b) the Mortgage has been registered with
first priority against the Vessel and (c) there are no further Encumbrances
registered against the Vessel.

 

2                                         Letters of undertaking  Letters of
undertaking in respect of the Insurances as required by the Security Documents
together with copies of the relevant policies or cover notes or entry
certificates duly endorsed with the interest of the Finance Parties to be
provided to the Agent within 30 days following the Vessel’s delivery.

 

3                                         Acknowledgements of notices 
Acknowledgements of all notices of assignment and/or charge given pursuant to
any Security Documents received by the Agent pursuant to Part I of this Schedule
2 to be provided to the Agent within 30 days following a Vessel’s delivery.

 

4                                         Legal opinions  Such of the legal
opinions specified in Part I of this Schedule 2 as have not already been
provided to the Agent.

 

5                                         Master’s receipt  The master’s receipt
for the Mortgage to be provided to the Agent within 30 Business Days following
the Vessel’s delivery.

 

6                                         Companies Act registrations / UCC
financing statement (documents of similar import) filings  Evidence that the
prescribed particulars of any Finance Documents received by the Agent pursuant
to Part I or Part II of this Schedule 2 have been delivered to the relevant
Registrar of Companies, or the required UCC financing statements (or documents
of similar import), have been registered or filed, within the statutory time
limit.

 

7                                         [Other Vessel Security Documents  The
Other Vessel Security Documents together with all other documents required by
any of them, including without limitation, all notices of assignment and/or
charge and evidence that those notices will be duly acknowledged by the
recipients together with a Confirmation form the Other Borrower that none of the
documents

 

115

--------------------------------------------------------------------------------


 

or evidence delivered to or to the order of the Agent under Schedule 1, Part 1
of this Agreement have been modified, amended or revoked since their delivery to
the Agent.](2)

 

8                                         Vessel Documents  Photocopies,
certified as true, accurate and complete by a director or the secretary or the
legal advisers of the Borrower of:

 

                                                (i) the Vessel’s current SMC;

 

                                                (ii) the Vessel’s current ISSC;

 

                                                (iii) the Vessel’s current
IAPPC,

 

in each case together with all addenda, amendments or supplements.

 

--------------------------------------------------------------------------------

(2)  To be included if this Loan Agreement is signed prior to the delivery of
the Other Vessel.

 

116

--------------------------------------------------------------------------------


 

SCHEDULE 3  : Form of Drawdown Notice

 

To:                             ABN AMRO Capital USA LLC

 

From:               BALTIC WASP LIMITED

 

Date               

 

Dear Sirs

 

Drawdown Notice

 

We refer to the Loan Agreement dated                      2014 made between,
amongst others, ourselves and yourselves (the “Agreement”).

 

Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.

 

Pursuant to Clause 4.1 of the Agreement, we irrevocably request that you advance
the Loan to us on                       2014, which is a Business Day, by paying
(i) the amount of [            ] in accordance with the provisions of the
Building Contract towards payment of the instalment of the purchase price of the
Vessel due on the Delivery Date; and (ii) the amount of [             ] to
[                     ] in the account with number [                   ] towards
payment of the Sinosure Insurance Premium.

 

We warrant that the representations and warranties contained in Clause 11.1 of
the Agreement are true and correct at the date of this Drawdown Notice and will
be true and correct on               2014, that no Default has occurred and is
continuing, and that no Default will result from the advance of the Loan
requested in this Drawdown Notice.

 

[We select the period of [       ] months as the first Interest Period.]

 

Yours faithfully

 

 

 

For and on behalf of

 

BALTIC WASP LIMITED

 

 

117

--------------------------------------------------------------------------------


 

SCHEDULE 4  : Form of Transfer Certificate

 

To:                             ABN AMRO Capital USA LLC

 

TRANSFER CERTIFICATE

 

This transfer certificate relates to a secured loan facility agreement (as from
time to time amended, varied, supplemented or novated the “Loan Agreement”)
dated                      2014, on the terms and subject to the conditions of
which a secured loan facility of up to $16,800,000 was made available to BALTIC
WASP LIMITED by a syndicate of banks on whose behalf you act as agent and
security agent.

 

1                                         Terms defined in the Loan Agreement
shall, unless otherwise expressly indicated, have the same meaning when used in
this certificate.  The terms “Transferor” and “Transferee” are defined in the
schedule to this certificate.

 

2                                         The Transferor:

 

2.1                               confirms that the details in the Schedule
under the heading “Transferor’s Commitment” accurately summarise its Commitment;
and

 

2.2                               requests the Transferee to accept by way of
novation the transfer to the Transferee of the amount of the Transferor’s
Commitment specified in the Schedule by counter-signing and delivering this
certificate to the Agent at its address for communications specified in the Loan
Agreement.

 

3                                         The Transferee requests the Agent to
accept this certificate as being delivered to the Agent pursuant to and for the
purposes of clause 14.4 of the Loan Agreement so as to take effect in accordance
with the terms of that clause on the Transfer Date specified in the Schedule.

 

4                                         The Agent confirms its acceptance of
this certificate for the purposes of clause 14.4 of the Loan Agreement.

 

5                                         The Transferee confirms that:

 

5.1                               it has received a copy of the Loan Agreement
together with all other information which it has required in connection with
this transaction;

 

118

--------------------------------------------------------------------------------


 

5.2                               it has not relied and will not in the future
rely on the Transferor or any other party to the Loan Agreement to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information; and

 

5.3                               it has not relied and will not in the future
rely on the Transferor or any other party to the Loan Agreement to keep under
review on its behalf the financial condition, creditworthiness, condition,
affairs, status or nature of any Security Party.

 

6                                         Execution of this certificate by the
Transferee constitutes its representation and warranty to the Transferor and to
all other parties to the Loan Agreement that it has the power to become a party
to the Loan Agreement as a Lender on the terms of the Loan Agreement and has
taken all steps to authorise execution and delivery of this certificate.

 

7                                         The Transferee undertakes with the
Transferor and each of the other parties to the Loan Agreement that it will
perform in accordance with their terms all those obligations which by the terms
of the Loan Agreement will be assumed by it after delivery of this certificate
to the Agent and the satisfaction of any conditions subject to which this
certificate is expressed to take effect.

 

8                                         The Transferor makes no representation
or warranty and assumes no responsibility with respect to the legality,
validity, effectiveness, adequacy or enforceability of any Finance Document or
any document relating to any Finance Document, and assumes no responsibility for
the financial condition of any Finance Party or for the performance and
observance by any Security Party of any of its obligations under any Finance
Document or any document relating to any Finance Document and any conditions and
warranties implied by law are expressly excluded.

 

9                                         The Transferee acknowledges that
nothing in this certificate or in the Loan Agreement shall oblige the Transferor
to:

 

9.1                               accept a re-transfer from the Transferee of
the whole or any part of the rights, benefits and/or obligations transferred
pursuant to this certificate; or

 

9.2                               support any losses directly or indirectly
sustained or incurred by the Transferee for any reason including, without
limitation, the non-performance by any party to any Finance Document of any
obligations under any Finance Document.

 

119

--------------------------------------------------------------------------------


 

10                                  The address and fax number of the Transferee
for the purposes of clause 18 of the Loan Agreement are set out in the Schedule.

 

11                                  This certificate may be executed in any
number of counterparts each of which shall be original but which shall together
constitute the same instrument.

 

12                                  This certificate and any non-contractual
obligations arising out of or in connection with it shall be governed by and
interpreted in accordance with English law.

 

THE SCHEDULE

 

1                                         Transferor:

 

2                                         Transferee:

 

3                                         Transfer Date (not earlier than the
fifth Business Day after the date of delivery of the Transfer Certificate to the
Agent):

 

4                                         Transferor’s Commitment:

 

5                                         Amount transferred:

 

6                                         Transferee’s address and fax number
for the purposes of clause 18 of the Loan Agreement:

 

[name of Transferor]

[name of Transferee]

 

 

 

 

By:

By:

 

 

 

 

Date:

Date:

 

 

ABN AMRO Capital USA LLC as Agent

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

120

--------------------------------------------------------------------------------


 

SCHEDULE 5  : Form of Compliance Certificate

 

To:                             ABN AMRO Capital USA LLC

 

From:               BALTIC WASP LIMITED

 

Dated:

 

Dear Sirs

 

Baltic Wasp Limited— US$16,800,000 Loan Agreement dated [                   ]
2014 (the “Agreement”)

 

We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

We, [the Borrower] [the Guarantor] confirm that:

 

12.2.1              [There is cash in the Earnings Account in respect of the
Vessel in the amount of [   ]

 

12.2.2

 

(a)                                 [Our cash [and Cash Equivalents (including
available but undrawn working capital lines)] are equal to: [  ]];

 

(b)                                 Leverage is equal to [  ] per cent; and

 

(c)                                  Consolidated New Worth is equal to [ ].

 

We confirm that no Default is continuing.

 

 

Signed:

 

 

 

 

Chief Financial Officer

Chief Financial Officer

 

[BALTIC WASP LIMITED]

[BALTIC TRADING LIMITED]

 

121

--------------------------------------------------------------------------------


 

SCHEDULE 6  : Approved List of Shipbrokers

 

RS PLATOU ASA

 

ASTRUP FEARNLEY

 

VESSELSVALUE LTD.

 

MARITIME STRATEGIES INTERNATIONAL LTD

 

CLARKSONS

 

122

--------------------------------------------------------------------------------


 

IN WITNESS of which the parties to this Agreement have executed this Agreement
the day and year first before written.

 

 

SIGNED by Constance Daws

)

/s/ Constance Daws

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

BALTIC WASP LIMITED

)

 

in the presence of:

)

 

 

 

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

 

 

SIGNED by Elisavet Savvatianou

)

/s/ Elisavet Savvatianou

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

ABN AMRO Capital USA LLC

)

 

(as a Lender)

)

 

in the presence of:

)

 

 

 

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

 

 

 

 

 

SIGNED by Elisavet Savvatianou

)

/s/ Elisavet Savvatianou

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

ABN AMRO Capital USA LLC

)

 

(as Agent)

)

 

in the presence of:

)

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

123

--------------------------------------------------------------------------------


 

SIGNED by Elisavet Savvatianou

)

/s/ Elisavet Savvatianou

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

ABN AMRO Capital USA LLC

)

 

(as Security Agent)

)

 

in the presence of:

)

 

 

 

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

 

 

 

 

 

SIGNED by Elisavet Savvatianou

)

/s/ Elisavet Savvatianou

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

ABN AMRO Capital USA LLC

)

 

(as MLA)

)

 

in the presence of:

)

 

 

 

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

 

 

 

 

 

SIGNED by Elisavet Savvatianou

)

/s/ Elisavet Savvatianou

as duly authorised attorney-in-fact

)

 

for and on behalf of

)

 

ABN AMRO Bank N.V.

)

 

(as Swap Provider)

)

 

in the presence of:

)

 

 

 

 

 

 

 

Witness signature:

/s/ Philippa Sharratt

 

 

Name:  Philippa Sharratt

 

 

Address:

Stephenson Harwood LLP

 

 

 

1 Finsbury Circus

 

 

 

London  EC2M 7SH

 

 

 

124

--------------------------------------------------------------------------------


 

SIGNED by

)

/s/ Arnoud Sprangers

as duly authorised attorney-in-fact

)

Arnoud Sprangers

for and on behalf of

)

Head of Debt Solutions, Asia

ABN AMRO Bank N.V. Singapore Branch

)

 

(as Sinosure Agent)

)

/s/ Brian McGirr

in the presence of:

)

Brian McGirr

 

 

Head of Distribution - Asia

 

 

ABN AMRO Bank, N.V.

 

 

 

 

 

 

Witness signature:

/s/ Jacqueline Kingcott

 

 

Name:  Jacqueline Kingcott

 

 

Address:

Vice President

 

 

 

Debt Solutions, Asia

 

 

 

125

--------------------------------------------------------------------------------